Exhibit 10.1

 

Annex

 

PROJECT SAINT

 

SALE AND PURCHASE AGREEMENT REGARDING THE
ENTIRE SHARE CAPITAL OF

 

CERAMTEC GMBH

CERAMTEC NORTH AMERICA CORPORATION

PST PRESS + SINTERTECHNIK SP. Z O.O.

AND

PRESS AND SINTER TECHNICS DE MEXICO, S.A. DE C.V.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PREAMBLE

4

 

 

 

1.

DEFINITIONS

6

 

 

 

2.

SALE AND ASSIGNMENT; TRANSFER OF SHARES

11

 

 

 

3.

PURCHASE PRICE / PURCHASE PRICE ADJUSTMENT

13

 

 

 

4.

DETERMINATION OF FINAL PURCHASE PRICE

16

 

 

 

5.

SELLERS’ REPRESENTATIONS AND WARRANTIES

18

 

 

 

6.

INDEMNIFICATION BY SELLERS

26

 

 

 

7.

PURCHASER’S REPRESENTATIONS AND WARRANTIES

34

 

 

 

8.

INDEMNIFICATION BY PURCHASER

36

 

 

 

9.

COVENANTS

36

 

 

 

10.

NON-COMPETE COVENANT

48

 

 

 

11.

TAX MATTERS

49

 

 

 

12.

RESCISSION

59

 

 

 

13.

CONFIDENTIALITY

60

 

 

 

14.

PURCHASER NOMINEE

61

 

 

 

15.

MISCELLANEOUS

61

 

 

 

TABLE OF EXHIBITS AND SCHEDULES

66

 

2

--------------------------------------------------------------------------------


 

SALE AND PURCHASE AGREEMENT

 

between

 

1.                                      Rockwood Specialties Group GmbH with
registered business address at Königsberger Str. 1, 60487 Frankfurt am Main,
Germany, registered in the Commercial Register (Handelsregister) of the Local
Court (Amtsgericht) of Frankfurt am Main under HRB 57924

 

(hereinafter referred to as “RSGG”)

 

2.                                      RSGG GmbH& Co. KG with registered
business address at Königsberger Str. 1, 60487 Frankfurt am Main, Germany,
registered in the Commercial Register (Handelsregister) of the Local Court
(Amtsgericht) of Frankfurt am Main under HRA 47508

 

(hereinafter referred to as “RSKG”)

 

3.                                      Rockwood Specialties Group, Inc. with
registered business address at 100 Overlook Center, Princeton NJ, 08540, USA,
registered under registration no. 3304314

 

(hereinafter referred to as “RSGI”)

 

4.                                      Knight Lux 2 S.à r.l. with registered
business address at 61, Rue de Rollingergrund,2440 Luxembourg, Grand Duchy of
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under B 100.494

 

(hereinafter referred to as “KL 2”)

 

(RSKG, RSGI and KL 2 hereinafter also referred to individually as “Seller” and
collectively as “Sellers”)

 

and

 

5.                                      Dido Achte Vermögensverwaltungs-GmbH (in
the process of being renamed Faenza Acquisition GmbH), with registered business
address at Mainzer Landstraße 46, 60325 Frankfurt am Main, Germany, and
registered in Commercial Register (Handelsregister) of the Local Court
(Amtsgericht) of Frankfurt am Main under HRB 96693

 

(hereinafter referred to as “Purchaser”)

 

(RSGG, Sellers and Purchaser hereinafter referred to collectively as “Parties”
and individually as a “Party”).

 

3

--------------------------------------------------------------------------------


 

PREAMBLE

 

(A)                               RSKG is the sole shareholder of CeramTec GmbH,
a German limited liability company with its business address at CeramTec-Platz
1-9, 73207 Plochingen and registered in the commercial register of the local
court of Stuttgart under HRB 734826 (“CeramTec”). The total share capital of
CeramTec amounts to EUR 30,000,000 (thirty million Euros), consisting of 600,000
shares in the nominal amount of EUR 50.00 each (together the “CeramTecShares”).

 

(B)                               RSGI is the sole shareholder of CeramTec North
America Corporation, a stock corporation under the laws of Delaware, with its
business address at One Technology Place, Highway 14, Laurens, SC 29360, U.S.A.
and filed with the Division of Corporations of the State of Delaware under
no. 2243538 (“CeramTec NA”). The total share capital of CeramTec NA amounts to
USD 10,000 (ten thousand U.S. Dollars), consisting of 100 shares in the nominal
amount of USD 100.00 each (together the “CeramTec NA Shares”).

 

(C)                               KL 2 is the sole shareholder of PST Press +
Sintertechnik Sp.z o.o., a limited liability company under the laws of Poland,
with its business address at Odlewników 52 Street, 39-432 Gorzyce and registered
in the National Court Register kept by the District Court for Rzeszów, XII
Commercial Division of the National Court Register, under registration
number 0000264791 (“PST Poland”). The total share capital of PST Poland amounts
to PLN 50,000 (fifty thousand Polish Złoty), consisting of 100 shares in the
nominal amount of PLN 500 each (together the “PST Poland Shares”).

 

(D)                               RSGG and KL 2 are currently the sole
shareholders of Press and Sinter Technics de Mexico, S.A. de C.V., a sociedad
anónima de capital variable with business address at Resurección oriente 10,
Puebla, Mexico and registered in the Public Registry of Commerce of Puebla under
no. 39515*2 (“PST Mexico”). The total share capital of PST Mexico amounts to
MXN$ 7,848,501.00, consisting of 7,848,501 shares in the nominal amount of
MXN$ 1.00 each. RSGG owns one share in PST Mexico (equalling approx. 0.000013%
of the share capital) and KL 2 owns 7,848,500 PST Mexico Shares (approx.
99.999987% of the share capital, the shares owned by KL 2 the “PST Mexico
Shares”). RSGG will transfer its shares in PST Mexico to RSKG prior to the
Closing Date.

 

(E)                                RSGI and KL 2 (but no other Seller or
Seller’s Affiliate that is not a Group Company) have granted certain loans to
the Group Companies, all of which are set out and defined in Schedule (E) (nos.
1 to 6) and the resulting repayment receivables (unpaid principal and accrued
but unpaid interest) of RSGI and KL2 collectively the “Loans”).

 

4

--------------------------------------------------------------------------------


 

(F)                                 The Sellers intend to sell and transfer all
of their CeramTec Shares, CeramTec NA Shares, PST Poland Shares and shares in
PST Mexico (collectively the “Shares”) and the Loans and, having carried out a
comprehensive due diligence review of CeramTec, CeramTec NA, PST Poland and PST
Mexico (the “Companies”) and their respective Subsidiaries, the Purchaser
intends to acquire all such Shares and Loans pursuant to the terms and
conditions set out in this agreement (the “Agreement”).

 

5

--------------------------------------------------------------------------------


 

1.                                     DEFINITIONS

 

“Accounting Firm”shall have the meaning set forth in Clause 4.4.1;

 

“Accounting Principles” shall have the meaning set forth in Clause 5.3.1;

 

“Affiliates” shall mean any entity controlled by, or controlling, or under the
common control of another entity or person or group of persons (in each case,
including indirect control, regardless of whether or not linked through any
participation), and the term “control” shall have the meaning set forth in
Section 15 Stock Corporation Act and Sections 290 (2) and (3) of the Commercial
Code, it being understood that in relation to the Purchaser only, other
portfolio companies of the funds indirectly investingin it or of funds under
common management with those funds shall be deemed not to be an Affiliate of
Purchaser;

 

“Agreement”shall have the meaning set forth in Preamble (F);

 

“AktG” shall mean the German Stock Corporation Act (Aktiengesetz);

 

“Balancing Payment” shall have the meaning set forth in Clause 4.5;

 

“Bank Financing” shall have the meaning set forth in Clause 9.7.2;

 

“BGB” shall mean the German Civil Code (Bürgerliches Gesetzbuch);

 

“Breach” shall have the meaning set forth in Clause6.1.1;

 

“Business Day” shall mean any day other than a Saturday, Sunday or public
holiday in New York, London or Frankfurt am Main on which the banks in New York,
London, and Frankfurt am Main are open to transact normal commercial business;

 

“Cash” shall have the meaning set forth in Clause 3.1.2(a);

 

“Cash Pool Agreements”shall have the meaning set forth in Clause9.4.1;

 

“CeramTec” shall have the meaning set forth in the Preamble (A);

 

“CeramTec Malaysia” means CeramTec Innovative Ceramik Engineering (M) Sdn. Bhd;

 

“CeramTec Shares” shall have the meaning set forth in the Preamble (A);

 

“CeramTec NA” shall have the meaning set forth set forth in Preamble (B);

 

“CeramTec NA Shares” shall have the meaning set forth in Preamble (B);

 

“CeramTec Profit Pooling Accounts” shall have the meaning set forth in
Clause 9.3.1;

 

“CeramTec Suzhou” means CeramTec Suzhou Ltd.;

 

“Cerasiv” means Cerasiv GmbH Innovatives Keramik-Engineering;

 

6

--------------------------------------------------------------------------------


 

“Claim Addressee” shall have the meaning set forth in Clause 6.10;

 

“Closing” shall have the meaning set forth in Clause 3.3;

 

“Closing Date” shall have the meaning set forth in Clause 3.3;

 

“Closing Financial Statements” shall have the meaning set forth in Clause 4.1;

 

“Closing Memorandum” shall have the meaning set forth in Clause 3.6;

 

“Code” means the Internal Revenue Code of 1986, as amended;

 

“Combined Financial Statements and MD&A” shall have the meaning set forth in
Clause 5.3.1;

 

“Companies” shall have the meaning set forth in Preamble (F);

 

“Competition” shall have the meaning set forth in Clause 10.1;

 

“Conditions Precedent” shall have the meaning set forth in Clause 2.3;

 

“Continuing U.S. Employee” shall have the meaning set forth in Clause 9.9.1;

 

“Controlled VAT Members” shall have the meaning set forth in Clause 11.4.1;

 

“Data Room” means

 

(a)                                the virtual data room “Saint” hosted by
Merrill Corporation, which was prepared by the Group and was available to
Purchaser from May 6, 2013 to June 11, 2013, 24:00 h CEST;

 

(b)                                the physical data room made available at the
offices of Willkie Farr & Gallagher LLP, Frankfurt am Main, and its contents as
made available to the Purchaser on May 16, 2013 (part 1) and on May 31, 2013
(part 2).

 

“Deferred Purchase Price Amount”shall have the meaning set forth in
Clause 3.4.1;

 

“Disclosed Information” shall mean

 

(a)                                this Agreement and all of its schedules and
exhibits;

 

(b)                                any information contained in the Data
Room including any answers provided through the Q&A process; as well as

 

(c)                                 any document, written information, including
e-mails, and all other information that was made available to Purchaser, any of
its Affiliates, or each of Purchaser’s or its Affiliates’ directors, officers,
employees, advisors, experts, bankers or financing sources or any other
representatives in relation to the transaction contemplated by this Agreement;
as well as

 

7

--------------------------------------------------------------------------------


 

(d)                                any information previously known to the
Purchaser;

 

“Dispute Notice” shall have the meaning set forth in Clause 4.2;

 

“Enterprise Agreements” shall have the meaning set forth in Clause 5.2.7;

 

“Enterprise Value” shall have the meaning set forth in Clause 3.1.1;

 

“Environmental Contamination” shall have the meaning set forth in Clause 5.9.2;

 

“Equity Syndication” shall have the meaning set forth in Clause 9.7.2;

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended;

 

“Escrow Account” shall have the meaning set forth in Clause 3.4.1;

 

“Financial Indebtedness” shall have the meaning set forth in Clause 3.1.2(b);

 

“Financing” shall have the meaning set forth in Clause9.7.2;

 

“Group” shall mean the Companies and their Subsidiaries as of the Signing Date;

 

“Group Company” shall refer to any member of the Group;

 

“Hazardous Materials” shall have the meaning set forth in Clause 5.9.2;

 

“High Yield Financing” shall have the meaning set forth in Clause 9.7.2;

 

“HGB” shall mean the German Commercial Code (Handelsgesetzbuch);

 

“Intellectual Property Rights” are all rights arising from or acquired through
registration, disclosure or use (including patents, utility models, design
rights, trademarks and business name rights), rights to inventions, know-how,
copyrights as well as internet domains excluding rights to software and data
bases;

 

“KL 2” shall have the meaning set forth in the introduction;

 

“KL 2 Loan” shall have the meaning set forth in Schedule (E);

 

“Loans” shall have the meaning set forth in Preamble (E);

 

“Long Stop Date” shall have the meaning set forth in Clause 12.1.1;

 

“Losses” shall have the meaning set forth in Clause 6.2;

 

“Material Company” shall have the meaning set forth in Clause 5.7.2;

 

“Material IP” shall be such Intellectual Property Rights that are material to
the business of any Group Company using or relying on such Intellectual Property
Rights. For the avoidance of doubt, the combined (taken as a whole) Intellectual
Property Rights underlying the DeltaMotion and Biolox products shall constitute
Material IP;

 

“Net Working Capital” shall have the meaning set forth in Clause 3.1.2(c);

 

“P&L Agreement” shall have the meaning set forth in Clause 5.2.7;

 

8

--------------------------------------------------------------------------------


 

“Party” or “Parties” shall have the meaning set forth in the introduction;

 

“Preliminary Purchase Price” shall have the meaning set forth in Clause 3.2;

 

“PST Mexico” shall have the meaning set forth in Preamble (D);

 

“PST Mexico Shares” shall have the meaning set forth in Preamble (D);

 

“PST Poland” shall have the meaning set forth in Preamble (C);

 

“PST Poland Shares” shall have the meaning set forth in Preamble (C);

 

“Purchase Price” shall have the meaning set forth in Clause 3.1;

 

“Purchaser” shall have the meaning set forth in the introduction;

 

“Purchaser’s Claim” shall have the meaning set forth in Clause 6.3;

 

“Purchaser’s Knowledge”shall have the meaning set forth in Clause 6.3.1;

 

“Purchaser Nominee” shall mean such one or more entities, irrespective of its or
their corporate form or jurisdiction of incorporation, controlled by or under
common control with the Purchaser which may be notified to the Sellers by the
Purchaser without undue delay but no later than five (5) Business Days prior to
the Closing Date to acquire all or any of the PST Poland Shares, the PST Mexico
Shares and/or the CeramTec NA Shares, as may be specified in such notification;

 

“Qualified Plan”shall have the meaning set forth in Clause 5.7.7;

 

“Reference Net Working Capital” shall have the meaning set forth in Clause
3.1.2(c);

 

“Regulatory Clearances” shall have the meaning set forth in Clause 2.4.1;

 

“Relevant Principles” shall have the meaning set forth in Clause 11.7.1;

 

“Relevant Tax Matter” shall have the meaning set forth in Clause 11.7.3;

 

“RSGG” shall have the meaning set forth in the introduction;

 

“RSGG Loan 1”shall have the meaning as defined in Schedule (E);

 

“RSGG Loan 2”shall have the meaning as defined in Schedule (E);

 

“RSGI” shall have the meaning set forth in the introduction;

 

“RSGI Loan 1” shall have the meaning as defined in Schedule (E);

 

“RSGI Loan 2” shall have the meaning as defined in Schedule (E);

 

“RSI Loan 1” shall have the meaning as defined in Schedule (E);

 

“RSI Loan 2” shall have the meaning as defined in Schedule (E);

 

“RSKG”shall have the meaning set forth in the introduction;

 

“Securities Act” shall have the meaning set forth in Clause 9.7.2;

 

9

--------------------------------------------------------------------------------


 

“Sellers” shall have the meaning set forth in the introduction;

 

“Sellers’ Beneficiaries” shall have the meaning set forth in Clause 8.1;

 

“Shares” shall have the meaning set forth in Preamble (F);

 

“Signing Date” shall mean the date hereof;

 

“Subsidiary” shall mean any controlled direct or indirect subsidiary within the
meaning of Section 16 AktG and “Subsidiaries” means all of them;

 

“Subsidiary Shares” shall have the meaning set forth in Clause 5.2.4;

 

“Target Closing Date” shall mean either August 31, 2013 or September 30, 2013 as
agreed in good faith between RSKG and the Purchaser, provided that if no such
agreement is reached before the beginning of the applicable ten (10) Business
Day period set out in Clause 3.3, the “Target Closing Date” shall be the last
calendar day of the calendar month in which Closing would fall pursuant to
Clause 3.3;

 

“Taxes”shall have the meaning set forth in Clause 11.1.1;

 

“Tax Authority”shall have the meaning set forth in Clause 11.1.2;

 

“Tax Benefits” shall have the meaning set forth in Clause 11.2.4;

 

“Tax Indemnification Claim” shall have the meaning set forth in Clause 11.2.1;

 

“Tax Litigation” shall have the meaning set forth in Clause 11.7.5;

 

“Tax Refund” shall have the meaning set forth in Clause 11.3.1;

 

“Tax Returns” shall have the meaning set forth in Clause 11.7.1;

 

“Third Party Claim” shall have the meaning set forth in Clause 6.10;

 

“to Sellers’ Knowledge” shall mean the actual knowledge (positive Kenntnis) as
of the date hereof of the persons specified in Schedule 1;

 

“U.S. Benefit Plan” shall have the meaning set forth in Clause 5.7.4;

 

“U.S. Companies” shall have the meaning set forth in Clause 5.7.4;

 

“U.S. Company Benefit Plans” shall have the meaning set forth in Clause 5.7.5;

 

“Working Capital Adjustment” shall have the meaning set forth in
Clause 3.1.2(c).

 

10

--------------------------------------------------------------------------------


 

2.                                     SALE AND ASSIGNMENT; TRANSFER OF SHARES

 

2.1                              Hereby, with effect in rem as of the Closing
Date, 24:00 h CEST;

 

2.1.1                     RSKG sells and transfers

 

(a)                                the CeramTec Shares; and

 

(b)                                its shares in PST Mexicosubstantially in the
form of the transfer agreement attached hereto as Schedule 2.1.3(b); and

 

2.1.2                     RSGI sells and transfers

 

(a)                                the CeramTec NA Shares;

 

(b)                                the RSI Loan;

 

(c)                                 the RSI Loan 2;

 

(d)                                the RSGI Loan 1;

 

(e)                                 the RSGI Loan 2; and

 

2.1.3                     KL 2 sells and transfers

 

(a)                                subject to Clause 9.8, the PST Poland Shares
substantially in the form of the transfer agreement attached hereto as
Schedule 2.1.3(a);

 

(b)                                its PST Mexico Shares substantially in the
form of the transfer agreement attached hereto as Schedule 2.1.3(b); and

 

(c)                                 the KL 2 Loan

 

2.1.4                     RSGG sells and transfers

 

(a)                                the RSGG Loan 1; and

 

(b)                                the RSGG Loan 2

 

to the Purchaser; the Purchaser hereby accepts the sale and transfer of the
Shares and the Loans.

 

2.2                              Each sale and transfer of the Shares specified
in Clause 2.1 shall include all ancillary rights and benefits as well as,
subject to this Agreement, obligations arising from those Shares, including
dividend rights to all profits not yet distributed to the relevant Seller as of
the Closing Date.

 

11

--------------------------------------------------------------------------------


 

2.3                              If the Purchaser nominates one or morePurchaser
Nominee(s), and subject to Clause 14:

 

2.3.1                     each Purchaser Nominee shall be deemed to be the
purchaser in relation to thoseShares and Loans in respect of which it is
nominated and those Shares and Loansshall then be sold and transferred to it
under this Agreement; and

 

2.3.2                     the Purchaser shall procure that no later than at the
Closing any Purchaser Nominee accedes to this Agreement (which the other Parties
hereby consent to) and acceptsthe sale and transfer in respect of those Shares
and Loans for which it is nominated on the terms of this Agreement.

 

2.4                              The transfers of the Shares and Loans pursuant
to Clause 2.1 are subject only to the fulfillment of each of the following
conditions precedent (aufschiebende Bedingungen) (the “Conditions Precedent”),
except to the extent a Condition Precedent has been waived in accordance with
Clauses 2.6 and 2.7 below:

 

2.4.1                     approval of the transaction by all relevant
authorities in respect of the filings or approvals specified in Schedule 2.4.1,
whether or not conditions or obligations are imposed which could affect the
Purchaser, and/or all applicable waiting periods in connection therewith having
expired or terminated (the “Regulatory Clearances”);

 

2.4.2                     registration of the change of CeramTec’s fiscal year
in the relevant commercial register to end on the Target Closing Date;

 

2.4.3                     receipt of the full amount of the Preliminary Purchase
Price less the Deferred Purchase Price Amount as specified in Clause 3.4.1 on
the Escrow Account; and

 

2.4.4                     release or irrevocable agreement to release ofthe
guarantees granted by, andall security interests over the shares and assets of,
each of

 

(a)                                CeramTec NA; and

 

(b)                                Durawear Corporation;

 

in each case in a form reasonably satisfactory to Purchaser, effective at the
latest upon receipt of the Preliminary Purchase Price pursuant to Clause 3.4.1.

 

2.5                              CeramTec has approved the transfer of the
CeramTec Shares to the Purchaser pursuant to the declaration of consent, a true
copy of which is attached as Exhibit 2.5.RSKG has approved the transfer of the
CeramTec Shares to the Purchaser pursuant to the declaration of consent, a true
copy of which is also attached as Exhibit 2.5.

 

12

--------------------------------------------------------------------------------


 

2.6                              The Condition Precedent set out in Clause 2.4.3
may be waived fully or partially by the Sellers with effect for all Parties by
giving written notice to the Purchaser.

 

2.7                              The Condition Precedent set out in Clause 2.4.4
may be waived fully or partially by the Purchaser by giving written notice to
the Sellers.

 

3.                                     PURCHASE PRICE / PURCHASE PRICE
ADJUSTMENT

 

3.1                              The Purchaser shall pay, as consideration for
the transfer of the Shares and Loans, the aggregate of:

 

3.1.1                     an amount of EUR 1,490,000,000(one billion four
hundred ninety million Euros) (“Enterprise Value”), which shall be attributed to
the Shares sold by each Seller in accordance with Schedule 3.1.1;

 

3.1.2                     and as of the Closing Date, 24:00 h CEST on a combined
basis for the Group

 

(a)                                plus the aggregate amount of cash as defined
in Schedule 3.1.2(a) (“Cash”),

 

(b)                                less the aggregate amount of financial
indebtedness as defined in Schedule 3.1.2(b) (“Financial Indebtedness”),

 

(c)                                 plus or less, as the case may be, any
amount, by which the aggregate amount of net working capital as defined in
Schedule 3.1.2(c)-1 (“Net Working Capital”) exceeds or falls short of the net
working capital amount set out in Schedule 3.1.2(c)-2 (the “Reference Net
Working Capital”) by more than EUR 1,000,000 (such amount, if any, the “Working
Capital Adjustment”),

 

provided, that Cash, Financial Indebtedness and the Working Capital Adjustment
shall be attributed to the Shares sold by each Seller as per Schedule 3.1.2(a),
Schedule 3.1.2(b) and Schedule 3.1.2(c)-1 respectively, and

 

3.1.3                     plus an amount equal to the nominal value of the Loans
(plus accrued interest) as of the Closing Date (as defined below) to each Loan
(to the extent not repaid by the relevant Group Company as ator before Closing)

 

(the “Purchase Price”).

 

3.2                              At the latest ten (10) Business Days prior to
the anticipated Closing Date, the Sellers shall notify the Purchaser of the
estimated purchase price(the “Preliminary Purchase Price”) which must not exceed
EUR 1,550,000,000 (one billion five hundred and fifty million Euros) together
with (i) a good faith estimate of the Cashand Financial Indebtedness and Working
Capital as of 24:00 h CEST on the Closing Date upon

 

13

--------------------------------------------------------------------------------


 

which the calculation of the Preliminary Purchase Price was based, and (ii) the
final amounts to be repaid by the Sellers pursuant to Clause 3.4.2. The Sellers
shall discuss and review any comments or objections made by the Purchaser to the
Preliminary Purchase Price or to any amount set out in or underlying such
notification or calculation with the Purchaser in good faith. Absent any other
agreement between the Seller and Purchaser or manifest errors the Preliminary
Purchase Price as notified by the Sellers shall be binding upon the Parties. The
final Purchase Price shall be determined in accordance with Clause 4.

 

3.3                              The Preliminary Purchase Price lessthe Deferred
Purchase Price Amount shall be due and payable, and thereby the closing
(Vollzug) of the assignment of the Shares and the Loans (the “Closing”) shall
take place at 24:00 h CEST on the last day of the month, ending no earlier than
the tenth (10th) Business Day after the Conditions Precedent set out in
Clauses 2.4.1, 2.4.2 and2.4.4 above have been satisfied, but no earlier than
August 31, 2013, or on such other day as may be agreed upon by the Parties in
writing (message by facsimile to be sufficient) (the “Closing Date”).

 

3.4                              No later than on the Closing Date, but
following receipt by the Purchaser of satisfactory documentation evidencing
fulfilment of the Conditions Precedent set out in Clauses 2.4.1, 2.4.2 and2.4.4:

 

3.4.1                     the Purchaser shall pay the Preliminary Purchase Price
less an amount of EUR 150,000,000 (one hundred fifty million Euros)(the
“Deferred Purchase Price Amount”) into the account specified in the final escrow
agreement referred to in Clause 3.5 or such other account as may be notified by
the escrow agent no later than ten (10) Business Days prior to the Target
Closing Date (the “Escrow Closing Account”) in full satisfaction of its
obligations to the Sellers under Clause 3.3 (mit schuldbefreiender Wirkung) for
value on the Closing Date;

 

3.4.2                     the Sellers shall pay to those persons entitled
thereto, such amounts as may be required to effect the release contemplated
pursuant to Clause 2.4.4 above.

 

3.5                              The Parties shall, without undue delay after
the Signing Date, enter into the escrow agreement substantially in the formset
out in Schedule 3.5 with an escrow agent to be mutually agreed among the Parties
and governing the release of the Preliminary Purchase Price from the Purchaser
to the Sellers.

 

3.6                             After performance of the obligations set out in
Clauses 3.4 and 3.5, the Parties shall execute a Closing Memorandum
substantially in the form set out in Schedule 3.6 (the “Closing Memorandum”),
which shall record the actions taken at closing.

 

14

--------------------------------------------------------------------------------


 

3.7                              No later than on the third (3rd) Business Day
after the Closing Date, Purchaser shall or shall procure that on its behalf, the
Deferred Purchase Price Amount (for the avoidance of doubt without any interest
thereon) is paidto the following bank account:

 

ACCOUNT NUMBER:

 

190 900 100

ACCOUNT HOLDER:

 

RSGG GmbH & Co. KG

BANK:

 

Deutsche Bank AG, Köln

BANK CODE:

 

370 700 60

BIC:

 

DEUTDEDKXXX

IBAN:

 

DE95 3707 0060 0190 9001 00

 

or such other account notified to Purchaser in writing no later than ten
(10) Business Days prior to Target Closing Date.

 

3.8                              All payments under or in connection with this
Agreement shall be made by irrevocable wire transfer of immediately available
Euro-denominated (or, where applicable in case of the Loans, US
Dollar-denominated) funds, free of all taxes, bank charges and other deductions
(except those of the recipient’s bank).

 

3.9                              If any payment under or in connection with this
Agreement:

 

3.9.1                     falls due on a Saturday, Sunday or public holiday in
New York, London or Frankfurt am Main such payment shall be payable on the next
Business Day; or

 

3.9.2                     is not made in full when due, the outstanding amount
shall bear interest at the higher rate of (i) 1100 bps per annum above the three
(3) months EURIBOR (Reuters / Telerate, pages 248 and 249) for equivalent
amounts (calculated on the basis of 360 days/year) or (ii) 12% per annum, each
from and including the date the payment was due up to and including the date of
actual payment.

 

3.10                       The Parties are of the opinion that the transactions
contemplated by this Agreement do not constitute a sale of a going concern
(keine Geschäftsveräußerung im Ganzen) and are not subject to German VATand the
Parties agree not to take any measures to the effect that German VAT would
become due.The Sellers undertake not to opt to treat the transactions
contemplated hereunder as being subject to VAT (or other tax of a similar nature
in any jurisdiction). To the extent that the transactions contemplated in this
Agreement are subject to VAT (or any other tax of a similar nature in any
jurisdiction), the Purchaser shall pay such VAT (or any other tax of a similar
nature in any jurisdiction) in addition to the Purchase Price, but only to the
extent such VAT (or such other tax) is not triggered by any of the Sellers or
any of their Affiliates. VAT (or any other tax of a similar naturein any
jurisdiction) is due for payment as soon as the Purchaser has received from the
Sellers an invoice which complies with the provisions

 

15

--------------------------------------------------------------------------------


 

of Section 14 of the German VAT Code (UStG) or applicable provisions in other
jurisdictions. Any interest, penalties or similar charges levied on, or in
connection with, VAT (or any other tax of a similar nature), if any, shall be
borne by the Purchaser; sentence 2, 2nd half shall apply mutatis mutandis.

 

4.                                     DETERMINATION OF FINAL PURCHASE PRICE

 

4.1                              The Purchase Price shall be finally and
irrevocably determined based on the combinedfinancial statements of the Group as
of the Closing Date (“ClosingFinancial Statements”).

 

4.1.1                     The Closing Financial Statements shall consist of

 

(a)                                a combined balance sheet, a combined profit
and loss statement and a statement of Cash, Financial Indebtedness (including
nominal amounts and accrued but unpaid interest of the Loans) and Net Working
Capital; as well as

 

(b)                                a statement of Purchase Price resulting
therefrom pursuant to this Agreement and the deviation (if any) from the
Preliminary Purchase Price,

 

4.1.2                     and, to the extent not otherwise defined in the
definitions of Cash, Financial Indebtedness and Net Working Capital, shall be
prepared applying (i) the Accounting Principles on a consistent basis, applying
(to the extent in accordance with law) the same policies, procedures, practices
and election rights as applied in the preparation of the Combined Financial
Statements and MD&A (as defined below) and (ii) IFRS as in force as of the
Closing Date. For the avoidance of doubt, to the extent of any inconsistency
between them (i) shall take precedence over (ii).

 

4.1.3                     The Purchaser shall prepare the Closing Financial
Statements after the Closing and shall have them reviewed by Deloitte & Touche
GmbH, Stuttgart, and shall submit them to the Sellers as soon as reasonably
possible, but not later than three (3) months after the Closing Date.

 

4.2                              The Purchase Price shall be deemed accepted by
the Sellers and shall become binding upon the Parties unless Sellers, within
twenty (20) Business Days following the receipt of the Closing Financial
Statements from the Purchaser, object to Purchaser in writing, describing the
deviations in fixed amounts and in detail the backgrounds and reasons for each
of those items to which the Sellers object (the “Dispute Notice”). Sellers shall
be deemed to have agreed with all items and amounts to which they do not object
in the Dispute Notice, which items and amounts shall become binding between the
Parties.

 

16

--------------------------------------------------------------------------------


 

4.3                              In the event the Sellers deliver a Dispute
Notice within the time period set out in Clause 4.2, the Parties shall use
reasonable good faith efforts to resolve the dispute within ten (10) Business
Days after the delivery of the Dispute Notice.

 

4.4                              If the Sellers and the Purchaser are unable to
resolve such dispute within such ten (10) Business Days, then:

 

4.4.1                     The items that are set out in the Dispute Notice and
which have not been resolved may be submitted by either of them to KPMG (the
“Accounting Firm”) with a scope of assignment to be agreed amongst the Parties
in good faith between the date hereof and the Closing Date.

 

4.4.2                     If the Accounting Firm does not confirm that it will
act as the accounting firm in accordance with the provisions set forth herein
within ten (10) Business Days after the items in dispute have been submitted to
it, the Frankfurt office of another nationally recognized firm of independent
public accountants shall act as the Accounting Firm either as mutually agreed
between the Sellers and the Purchaser or, if such an agreement is not reached
within an additional ten (10) Business Days, as appointed, upon the request of
either the Sellers or the Purchaser, by the German Institute of Public Auditors
in Düsseldorf (Institut der Wirtschaftsprüfer in Deutschland e.V.) on terms
reasonably acceptable to such Accounting Firm.

 

4.4.3                     The Purchaser, the Sellers and the Accounting Firm
shall be given reasonable access to all relevant records of the Group Companies
to calculate the Cash, the Financial Indebtedness and the Net Working Capital as
of the Closing Date.

 

4.4.4                     The Sellers and the Purchaser will be afforded an
opportunity to present to the Accounting Firm any material relating to the
determination of the matters set forth in the Dispute Notice and to discuss such
matters with the Accounting Firm.

 

4.4.5                     The Accounting Firm shall be instructed to promptly
deliver to the other Parties copies of all documents and other data made
available to the Accounting Firm by the Sellers or the Purchaser, as applicable.

 

4.4.6                     The Accounting Firm shall act as an expert
(Schiedsgutachter, Section 317 BGB), and not as an arbitrator, to calculate,
based solely on the written submissions by the Parties and not by independent
investigation, the Cash, the Financial Indebtedness and/or the Net Working
Capital as of the Closing Date and shall be instructed that its calculation
(i) must be made in accordance with the standards and definitions in this
Agreement, and (ii) with respect to each item in dispute, must be within the
range of values established for such item by the Dispute Notice and the Closing
Financial Statements as

 

17

--------------------------------------------------------------------------------


 

prepared by the Purchaser. The Accounting Firm shall submit such calculation to
the Parties as soon as practicable, but in any event within thirty (30) Business
Days after the remaining issues in dispute are submitted to the Accounting Firm.
Absent manifest errors, the determination by the Accounting Firm of the Cash,
the Financial Indebtedness and/or the Net Working Capital as set forth in a
written notice delivered to the Sellers and the Purchaser by the Accounting Firm
in accordance with this Agreement will be binding and conclusive on the Parties
(Section 319 para. 1 and 2 BGB shall not apply) and shall not be subject to any
appeal.

 

4.5                              Any difference between the Purchase Price and
the Preliminary Purchase Price paid on the Closing Date shall be settled within
ten (10) Business Days from the date upon which the determination of the final
Purchase Price becomes binding in accordance with this Clause 4 and such
difference shall be allocated to the Companies as set forth in Schedule 3.1.1.
The Sellers shall repay to the Purchaser any payment made by the Purchaser in
excess of the Purchase Price if applicable and, in the event the Purchase Price
exceeds the Preliminary Purchase Price, the Purchaser shall pay to the Sellers
an amount equivalent to the difference (a “Balancing Payment”). Any Balancing
Payment shall be made into such account(s) as notified by the receiving Party
together with interest thereon at a rate of 300 bps per annum above the three
(3) months EURIBOR for equivalent amounts (as specified in and calculated
according to Clause 3.9.2(i)) from and including the Closing Date up to and
including the date of payment, such payment to be made no later than ten
(10) Business Days from the date upon which the determination of the final
Purchase Price becomes binding in accordance with this Clause 4.

 

5.                                     SELLERS’ REPRESENTATIONS AND WARRANTIES

 

5.1                              Nature of Representations and Warranties

 

5.1.1                     The Parties have discussed and negotiated if, and to
what extent, the Sellers shall be liable for defects relating to the Shares and
the Loans (provided that to the extent such Loans and/or Shares are sold and
transferred by RSGG, RSGG shall be deemed to be a Seller for the purposes of the
representations and warranties given under this Clause 5.1.1 and the related
legal consequences), or the business of the Group and have decided to depart
from the statutory warranties regarding sold goods (gesetzliche
Kaufgewährleistung). They have agreed to replace the statutory system and
provide for an independent catalogue of specific rights of the Purchaser
individually agreed and set forth in this Clause 5.

 

5.1.2                     The Purchaser confirms that it has had access to
detailed information from and about the Companies and has completed an in-depth
due diligence review prior

 

18

--------------------------------------------------------------------------------


 

to the signing of this Agreement. Consequently, the representations and
warranties given by the Sellers are limited solely to those expressly set out in
Clauses 5.2 to 5.10 of this Agreement and no other representations, warranties,
indemnities or guarantees are given, or any liability assumed, by any Seller
whether expressly, implicitly or by law in relation to the business of the
Group. Any liability of the Sellers arising hereunder shall be exclusively
governed by this Agreement.

 

5.1.3                     The representations and warranties of the Sellers
pursuant to Clause 5.2 to 5.10shall not constitute guarantees (Garantien) within
the meaning of Section 444 BGB, but shall constitute separate, independent
obligations of the Sellers. Subject to the limitations of liabilities (including
certain deductibles and caps) and the explicit restrictions of certain legal
rights, in particular (but not limited to) under Clause 6, which limitations and
restrictions shall form an integral part of each warranty and representation,
the Sellers represent and warrant to the Purchaser, as several debtorssubject to
Clause 6.7, by way of an independent guarantee (selbständiges
Garantieversprechen) pursuant to Section 311 para. 1 BGB, that the statements
set out in Clause 5.2 to5.10 are true and correct as of the date hereof and,
with respect to the statements pursuant to Clause 5.2.1through 5.2.8 only, the
Closing Date, except in each case where such statement is made with respect to a
specific point in time, in which case such statement shall only be made as of
that specific point in time.

 

5.2                              Corporate

 

5.2.1                     Each Seller has the full corporate power and authority
to enter into this Agreement and to carry out the transactions contemplated
hereby and such transactions have been duly authorised by all necessary
corporate action on the part of each such Seller.

 

5.2.2                     The statements in Preamble (A) through (E) in respect
of the Companies and the Loans are correctsave to the extent any variation is
permitted under this Agreement.

 

5.2.3                     Each Seller is the sole owner of those Shares and
Loans sold and transferred by it pursuant to Clause 2.1.

 

5.2.4                     The shares in each of the Subsidiaries are owned by
the Group Companies as specified in Schedule 5.2.4 (the “Subsidiary
Shares”).Each Group Company has been duly established and validly exists under
the laws of the jurisdiction of its incorporation.

 

5.2.5                     The Shares and the Subsidiary Shares are validly
issued, fully paid-in either in cash or in kind without any repayments of
capital (excluding for the avoidance

 

19

--------------------------------------------------------------------------------


 

of doubt dividends or distributions of distributable profits) having been made
and are non-assessable. No Seller or Group Company is under any obligation to
grant or issue any shares or other equity securities or options or securities
convertible into shares or equity securities.

 

5.2.6                     At the Closing, the Loans, the Shares and the
Subsidiary Shares will, subject only to the fulfilment of the Condition
Precedent set out in Clause 2.4.4, be unencumbered and free from any third
parties’ rights, save only to the extent

 

(a)                                the survival or creation of third party
rights is caused (in whole or in part) by Purchaser or its financing sources, in
particular if Purchaser creates new third party rights; or

 

(b)                                such third party rights are only for the
benefit of other Group Companies.

 

5.2.7                     Except for the profit and loss pooling agreement
(Gewinnabführungsvertrag) dated as of June 16, 2004 (the “P&L Agreement”), and
domination agreement (Beherrschungsvertrag) dated as of August 22, 2007, each
between RSGG and CeramTec (collectively the “Enterprise Agreements”), there
exist no control agreements, profit and loss transfer agreements or other
enterprise agreements within the meaning of Section 291 AktG (or any comparable
provision in any other jurisdiction in which a Group Company is incorporated)
between any Seller or its Affiliates and any of the Group Companies.

 

5.2.8                     No Group Company is insolvent, in material payment
default or over-indebted and no insolvency proceedings have been initiated or
opened.There exist no circumstances pursuant to which any such procedures should
have been or should be initiated or opened nor do any circumstances exist under
any applicable bankruptcy or insolvency laws which would justify the avoidance
of this Agreement and, to Sellers’ Knowledge, no third party has initiated or
threatened to initiate such proceedings.

 

5.3                              Financial

 

5.3.1                     The “Combined Financial Statements and the Combined
Management Discussion and Analysis of CeramTec-Group (Advanced Ceramics)” as per
December 31, 2012 as prepared by CeramTec GmbH, Plochingen and audited by
Deloitte & Touche GmbH, Stuttgart, copies of which have been delivered to the
Purchaser prior to the date hereof (hereinafter referred to as “Combined
Financial Statements and MD&A”),

 

(a)                                were prepared in accordance with the
Accounting Principles; and

 

20

--------------------------------------------------------------------------------


 

(b)                                fairly present in all material respects

 

(i)                                    the consolidated financial position; and

 

(ii)                                 the result of operations

 

of the Group’s business (taken as a whole) with respect to the twelve-months
period ending December 31, 2012.

 

“Accounting Principles” shall mean IFRS as applicable in the EU and the
regulations under German commercial law as supplementary applicable pursuant to
Section 315a (1) HGB with respect to the group of entities referred to in
Section 1 of the notes to the Combined Financial Statements and MD&A.

 

5.3.2                     No Group Company has assumed any sureties
(Bürgschaften), guarantees (Garantien) or similar obligations to secure any
liabilities of the Sellers or their Affiliates (other than Group Companies) each
exceeding an amount of EUR 250,000 (two hundred fifty thousand Euros), unless
specified in Schedule 5.3.2.

 

5.3.3                     None of the Group Companies has any obligation to pay
any brokerage, finder’s or other fees, or commission to any investment banker,
broker, finder, agent or adviser, with respect to this Agreement and the
preparation or consummation of the transactions contemplated herein, provided
that this shall not prevent Sellers from charging fees to any Group Company
under any service agreement existing as of the date hereof, including, for the
avoidance of doubt, in relation with the preparation and audit of financial
statements of the Group Companies including the ones mentioned under Clause
5.3.1 for the current fiscal year as well as for prior years.

 

5.3.4                     For the avoidance of doubt, Sellers do not assume any
warranty in relation to the Loans, except as set out in Clause 5.2, and Sellers
shall not, and shall procure that none of Sellers’ Affiliates shall, make any
claim under such Loans after the Signing Date.

 

5.4                              Real Estate

 

5.4.1                     Schedule 5.4.1 contains a complete list of all
material real estate owned by any Group Company. The real estate is free of any
material charges and encumbrances, as well as material rights of third parties
of any kind, except where

 

(a)                                these do not materially impair the Group
Companies’ (taken as a whole) ability to conduct its business as presently
conducted; or

 

21

--------------------------------------------------------------------------------


 

(b)                                as specified in Schedule 5.4.1 and except as
registered in the respective land registers.

 

5.4.2                     Schedule 5.4.2 contains a complete list of all lease
agreements regarding real estate leased by any Group Company involving an annual
financial burden of more than EUR 500,000 (five hundred thousand Euros) in each
individual case.

 

5.5                              Intellectual Property

 

5.5.1                     The list of Intellectual Property Rights in
Schedule 5.5.1 comprises (among others) all registered Material IP.

 

5.5.2                     The Group Companies are the unrestricted legal and
beneficial owners of the Material IP. The Group Companies can freely dispose
over the Material IP and none of the Material IP is (i) encumbered with any
rights of any third party or (ii) subject to any non-registered or other pending
transfer or any other disposition, sale or other contractual arrangement
creating an obligation to transfer or to create, change or abolish any
encumbrances or third party rights, except as specified in Schedule5.5.1.

 

5.5.3                     The Material IP is in full force and effect and all
maintenance and other fees have been duly paid.

 

5.5.4                     Any invention made by employees of one of the Group
Companies which has been reported in compliance with the German employee
inventors act (Arbeitnehmererfindungsgesetz) or any equivalent law or rule in
any other jurisdiction in which the Group operates prior to the Closing Date has
been duly claimed and any corresponding inventor remuneration due prior to the
Closing Date has been paid in full as and when due.

 

5.5.5                     Except as listed in Schedule 5.5.5, to Sellers’
Knowledge, no third party has in writing challenged or threatened to challenge
the Material IP and no prior or existing proceedings have or will have a
material detrimental effect on the Material IP. To Sellers’ Knowledge, the
Material IP does not infringe any rights of any third party nor is it infringed
by any third party.

 

5.6                              Operations

 

5.6.1                     The Group Companies holdall material permits, licenses
and approvals required under public law for the operation of its business and
material for the business of the Group taken as a whole (conducted as of the
date hereof); and the Group’s business is conducted in all material aspects in
accordance with these material permits, licenses or approvals.

 

22

--------------------------------------------------------------------------------


 

5.6.2                     Schedule 5.6.2 contains a true and complete list of
all public grants and subsidies, each exceeding an amount of EUR 1,000,000.00
(one million Euros) in each individual case, received by the Group Companies and
that provide for any ongoing or contingent obligation of the Group Companies.

 

5.6.3                     Schedule 5.6.3 contains a list of the ten largest
suppliers and of the ten largest customers of the Group for the fiscal year
ended December 31, 2012. To Sellers’ Knowledge, none of these customers or
suppliers has terminated any agreement with the Group Companies.

 

5.6.4                     The Group Companies own or are entitled to use all
current and fixed assets (including Material IP) which are material for the
business of the Group (taken as a whole) as conducted on the date hereof.

 

5.6.5                     To Sellers’ Knowledge, the assets referred to in
Clause 5.6.4 are not encumbered with any liens, pledges or other rights in favor
of any third party,except forthe following, and in each such case then only to
the extent securing liabilities of Group Companies:

 

(a)                                retention of title rights, liens, pledges in
favor of suppliers, mechanics, workmen, carriers, landlords and the like arising
by operation of law;

 

(b)                                security rights granted to banks and other
financial institutions over cash and other assets deposited with such banks and
financial institutions;

 

(c)                                 encumbrances or rights of third parties
created under applicable law including pledges and other security rights in
favor of tax authorities or other governmental entities; and

 

(d)                                any such rights created under the agreements
listed in Schedule 5.6.5(d).

 

5.6.6                     Except as set out in Schedule 5.6.6, since January 1,
2013, the business of each Material Company has in all material respects been
conducted in the ordinary course of business consistent with past practice and
in within the limits set out in Clauses 9.1.2 to 9.1.10.

 

5.7                              Employment and Benefits

 

5.7.1                     Except as specified in Schedule 5.7.1 and except as
provided by law, no Group Company is a party to any material agreements
regarding, or promises of, special rights (in particular special termination
rights), payments or benefits to members of corporate organs of any Group
Company, which they could exercise only as a result of the transactions
contemplated under this Agreement.

 

23

--------------------------------------------------------------------------------


 

Neither the Sellers, nor RSGG nor any of their Affiliates have agreed to pay or
paid any such or similar benefit to any members of the corporate organs of any
Group Company except as previously disclosed to the Purchaser in writing.

 

5.7.2                     Schedule 5.7.2 contains a list of all effective works
agreements, reconciliations of interests (Interessenausgleiche) and social plans
(Sozialpläne) that apply at any of CeramTec, CeramTec NA, CeramTec Czech
Republic s.r.o., CeramTec ETEC GmbH, Emil Müller GmbH, CeramTec Suzhou and
CeramTec Malaysia (each and any of them a “Material Company”), in each case to
the extent that these are material to the Group’s business taken as a whole and
as conducted as of the date hereof.

 

5.7.3                     Schedule 5.7.3 contains a list of all material pension
schemes (Zusagen auf und aus betrieblicher Altersversorgung) that, to Sellers’
Knowledge, exist at any Group Company.

 

5.7.4                     Schedule 5.7.4 contains a complete list of any
material “employee benefit plan” as defined in Section 3(3) of ERISA (including
any “multiemployer plan” as defined in Section 3(37) of ERISA) and each bonus,
stock option, equity compensation or other incentive plan that is sponsored or
maintained by any Group Company or any of their Affiliates or to which any Group
Company or any of their Affiliates is required to make contributions, for the
benefit of persons who are or were actively employed with CeramTec NA or
Durawear Corporation (the “U.S. Companies”) (each a “U.S. Benefit Plan”).

 

5.7.5                     Schedule 5.7.4 further identifies those U.S. Benefit
Plans that are sponsored or maintained solely by one or more of the U.S.
Companies (“U.S. Company Benefit Plans”).

 

5.7.6                     To Sellers’ Knowledge, each U.S. Company Benefit Plan
has been and is operated in compliance, in all material respects, with its terms
and all applicable provisions of ERISA, the Code and all other applicable laws
and regulations.

 

5.7.7                     Schedule 5.7.4 further identifies each U.S. Benefit
Plan that is intended to be a “qualified plan” within the meaning of
Section 401(a) of the Code (each a “Qualified Plan”). The Internal Revenue
Service has issued a favorable determination letter with respect to each
Qualified Plan.

 

5.7.8                     Except as set forth in Schedule 5.7.8, with respect to
each U.S. Company Benefit Plan that is subject to Title IV or Section 302 of
ERISA or Section 412 or 4971 of the Code, to Sellers’ Knowledge:

 

24

--------------------------------------------------------------------------------


 

(a)                                no U.S. Company Benefit Plan is considered an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA;

 

(b)                                there does not exist a failure to satisfy the
minimum funding standards (within the meaning of Section 412 or 430 of the Code
or Section 302 of ERISA), except where waived;

 

(c)                                 no reportable event within the meaning of
Section 4043(c) of ERISA for which the 30-day notice requirement has not been
waived has occurred within the preceding three (3) years;

 

(d)                                all premiums to the Pension Benefit Guaranty
Corporation have been paid in full; and

 

(e)                                 the Pension Benefit Guaranty Corporation has
not instituted proceedings to terminate any such U.S. Company Benefit Plan.

 

5.7.9                     To Sellers’ Knowledge, no Group Company is a party —
be it as plaintiff, defendant or otherwise — to any material court or
arbitration or public authority proceedings involving employees, managing
directors, works councils, trade unions or other employees’ representations,
except as specified in Schedule 5.7.9.

 

5.8                              Litigation

 

5.8.1                     No Group Company is a party — be it as plaintiff,
defendant or otherwise — to any court or arbitration or public authority
proceedings involving an amount in dispute of more than EUR 1,000,000 (one
million Euros) in an individual case, except as specified in Schedule 5.8.1, and
no such litigation has, to Sellers’ Knowledge, been threatened to any of the
Group Companies in writing.

 

5.8.2                     The Material Companies have conducted their business
in compliance with all applicable laws in all material respects, except where
such non-compliance has no material effect on the business as presently
conducted by the Group (taken as a whole).

 

5.9                              Environmental

 

5.9.1                     To Sellers’ Knowledge and except as disclosed in the
documents listed in Schedule 5.9.1, there is no Environmental Contamination at
the real estate owned by Group Companies that would result in any claim, costs
or fees of more than EUR 500,000 (five hundred thousand Euros) in respect of
such Environmental Contamination.

 

25

--------------------------------------------------------------------------------


 

5.9.2                     “Environmental Contamination” means any pollutants,
contaminants or other Hazardous Materials that are existing in the soil, ground-
or surface water, in or on buildings, technical facilities or other man-made
structures, or parts thereof, as well as waste or decommissioned sub-surface
technical installations or parts thereof.”Hazardous Materials” means dangerous
substances as defined in Article 2 para. (2) of the European Community Council
Directive 67/548 EEC, as amended until the date hereof.

 

5.10                       Taxes

 

5.10.1              Each Group Company has duly and timely filed all returns,
forms and other statements required to be filed for Taxes (taking into account
general extensions of filing periods) by such Group Company.

 

5.10.2              No Group Company is currently subject to any audit,
examination or similar proceedings by any Tax Authority, other than specified in
Schedule 5.10.2.

 

5.10.3              Except as set out in Schedule 5.8.1, there are no pending
Tax appeals, proceedings before a Tax court or any other Tax-related disputes of
whatsoever nature involving CeramTec, Cerasiv, Emil Müller GmbH and
CeramTec-ETEC GmbH or any of the other Group Companies.

 

5.10.4              There are no tax sharing agreements(Steuerumlageverträge) in
place between either a Seller or a Seller’s Affiliate on the one hand and any
Group Company on the other hand which will not terminate on or prior to the
Closing.

 

5.10.5              Each Group Company has maintained and will have available on
the Closing Date proper and accurate records for Taxes required to be kept by
it.The representation under this Clause 5.10.5 shall not relate to transfer
pricing documentation.

 

6.                                     INDEMNIFICATION BY SELLERS

 

6.1                              Subject to the provisions contained in this
Clause 6, Sellers shall pay to Purchaser monetary compensation (Schadensersatz
in Geld) for any Losses (as defined below) suffered by Purchaser as a direct
result of

 

6.1.1                     any of the statements made by the Sellers in Clauses
5.2 to 5.10to above being incorrect in whole or in part (each a “Breach”);

 

6.1.2                     any other breach of covenant or agreement contained in
this Agreement (but provided that for any such breach this Clause 6shall not
apply except where explicit reference is made),

 

26

--------------------------------------------------------------------------------


 

provided that after receipt of a written notice of claim by the Purchaser
describing the condition that constitutes a Breach, either (i) Sellers have not
restored the position of the parties to what it would have been had the Breach
not occurred (Naturalrestitution), within a reasonable period of time, but no
later than three (3) months after receipt of a written notice of claim, or
(ii) such restitution is impossible, or (iii) the Sellers refuse (ernsthaft und
endgültig verweigern) to make such restitution.

 

6.2                              For the purposes of this Agreement, “Losses”
shall mean allactual damages (tatsächliche Schäden) suffered by the Purchaser
(or a Group Company), excluding, in particular, any potential or actual
reduction (Minderung) in the value of the Shares sold by the Sellers,and shall
in no event include any unforeseeable direct or indirect consequential damages
(unvorhersehbare unmittelbare oder mittelbare Folgeschäden), loss of profits
(entgangener Gewinn), multiple damages or damages/losses to goodwill, lost
opportunities (entgangene Geschäftschancen) or frustrated expenses (vergebliche
Aufwendungen).

 

6.3                              The Purchaser shall not be entitled to bring
any claim for a Breachagainst the Sellers (a “Purchaser’s Claim”) and the
Sellers shall not be liable for a Breach if and to the extent:

 

6.3.1                     the underlying facts, circumstances or events which
could form the basis of a (potential) Purchaser’s Claim (anspruchsbegründende
Umstände i.S.v. § 199 Abs 1 Nr. 2 BGB) or determining the amount of damages
caused (haftungsausfüllende Kausalität),

 

(a)                                have been disclosed (in a manner enabling a
prudent business person (ordentlicher Kaufmann) to assess the resulting risk)
to; or

 

(b)                                were actually known (positive Kenntnis) to;
or

 

(c)                                 could have been known, after making due
enquiry with the representatives and advisers who have assisted the Purchaser in
connection with its due diligence investigation and the negotiation and
execution of this Agreement,

 

as of the date hereofby, any of the persons listed in Schedule 6.3.1, the
Purchaser, its representatives or advisors (“Purchaser’s Knowledge”); and
provided that without limiting the generality of this Clause 6.3.1, the
Purchaser shall in particular be deemed to have knowledge of all facts,
circumstances or events, which

 

(d)                                are fairly disclosed or described or referred
to in the Disclosed Information and all matters arising thereof; or

 

27

--------------------------------------------------------------------------------


 

(e)                                 have been taken into account (wurden
berücksichtigt)

 

(i)                                    specifically and individually in the
Closing Financial Statements; or

 

(ii)                                 in any of those items listed in
Schedule 6.3.1(e)(ii) for the purpose of determining the Preliminary Purchase
Price or the final Purchase Price; or

 

6.3.2                     the Purchaser fails to

 

(a)                                inform the Sellers in writing without undue
delay but in no event later than twenty (20) Business Days after becoming aware
of any alleged Breach; or

 

(b)                                give the Sellers the opportunity to remedy
the breach pursuant to Clause 6.1within the agreed three (3) month time period;
or

 

(c)                                 comply with its obligations pursuant to
Clause 6.10; or

 

6.3.3                     the Purchaser fails to mitigate its Losses
(Section 254 BGB); or

 

6.3.4                     the damage giving rise to such claim is coveredby an
insurance policy of any Group Company, the Purchaser or any of the Purchaser’s
Affiliates or would have been covered by an insurance of any Group Company
existing at Closing if such insurance had been continued after Closing; or

 

6.3.5                     the Purchaser or any Group Company has a claim for
compensation of, or indemnification from, the damage against a third party; or

 

6.3.6                     in respect of any claim to the extent of any current
or future offsetting benefits, savings or other quantifiable financial
advantages accruing or attributable to the Purchaser or any Group Company on
account of the matters or circumstances giving rise to such claim, including Tax
Benefits (calculated pursuant to Clause 11.2.4).

 

6.4                              The Purchaser shall not be entitled to recover
from the Sellers more than once in respect of the same damage suffered. In
particular, without limitation, the foregoing shall apply where one and the same
set of facts (Sachverhalt) qualifies under more than one provision entitling the
Purchaser to a claim or remedy under or in connection with this Agreement.

 

6.5                              The liability of the Sellers under or in
connection with this Agreement shall further be limited as follows:

 

28

--------------------------------------------------------------------------------


 

6.5.1                     Purchaser is entitled to bring a Purchaser’s Claim
under or in connection with this Agreement only to the extent and in such amount
in which

 

(a)                                any individual claim awarded exceeds
EUR 100,000 (one hundred thousand Euros) or, in the case of a series of similar
claims, these claims in the aggregate exceed EUR 250,000 (two hundred fifty
thousand Euros), except, in each case where an individual representation or
warranty provides for a higher threshold; and

 

(b)                                the sum of all such claims exceeds
EUR 16,000,000 (sixteen million Euros);

 

6.5.2                     subject to Clause 6.5.3, for all claims under or in
connection with this Agreement, the maximum aggregate liability of the Sellers
is 7.5% (seven and a half per cent.) of the Purchase Price actually paid to the
Sellers; and

 

6.5.3                     for claims

 

(a)                                based on a Breach under
Clauses 5.2.2through 5.2.6 against a Seller in respect of the Shares sold by it
under this Agreement, the maximum aggregate liability of the Sellers is the
amount of the Purchase Price actually paid to the Sellers; and

 

(b)                                with respect to fraud or willful misconduct
by any of the Sellers themselves (not including any other persons or entities
acting on their behalf), the statutory rules shall apply.

 

6.6                              Unless explicitly provided otherwise in this
Agreement, Sellers’ liability pursuant to and in connection with this Agreement
shall be several and accordingly liability for any Breach or other breach of
covenant or agreement shall rest solely with:

 

6.6.1                     RSKG in case and to the extent that the incorrect
statement, under Clauses 5.2 through 5.9 above, relates to CeramTec or any of
its Subsidiaries or the covenant or agreement was breached by RSKG;

 

6.6.2                     KL 2 in case and to the extent that the incorrect
statement, under Clauses 5.2 through 5.9 above, relates to PST Poland or PST
Mexico or the covenant or agreement was breached by KL 2; and

 

6.6.3                     RSGI in case and to the extent that the incorrect
statement, under Clauses 5.2 through 5.9 above, relates to the U.S. Companies or
the covenant or agreement was breached by RSGI.

 

29

--------------------------------------------------------------------------------


 

6.7                              Liability of RSGG

 

6.7.1                     Subject to Clause 6.7.2, RSGG shall only be liable to
the extent it has assumed a direct obligation or covenant under this Agreement,
provided that in such case the limitations of liability shall be applicable as
if RSGG were a Seller under this Agreement and any liability by RSGG shall count
towards the limits pursuant to Clause 6.5.

 

6.7.2                     RSGG shall have no liability in respect of the
obligations of Sellers under this Agreement except thatit shall be jointly and
severally liable for RSKG’s obligations (including in relation to RSKG’s joint
and several obligations under the following sentence) if and when it ceases to
be a general partner of RSKG (but RSKG shall not be jointly and severally liable
for any obligation or liability of RSGG). RSKG shall be jointly and severally
liable for the obligations of RSGI and KL2 under this Agreement.

 

6.8                              Statute of Limitations

 

6.8.1                     All claims by the Purchaser against the Sellers under
or in connection with this Agreementshall be timebarred and lapse at midnight on
the third anniversary of this Agreement, except for

 

(a)                                claims based on defect of title to the Shares
pursuant to Clauses 5.2.3 through 5.2.6which shall be time barred and lapse at
midnight on the fifth anniversary of this Agreement;

 

(b)                                claims pursuant to Clause 5.10 (Taxes) and
Clause 11 (Tax Indemnification) which shall become timebarred in accordance with
Clause11.8; and

 

(c)                                 other claims based on a Breach which shall
become time-barred at midnight on last day of the eighteenth (18th) calendar
month after the date of this Agreement.

 

6.8.2                     These limitation periods shall be suspended (gehemmt)
only by the Purchaser instituting legal proceedings against the Sellers within
the meaning of Section 204 para. 1 No. 1 BGB in respect thereof before the
competent court. Section 203 BGB shall not apply.

 

6.9                              The provisions of this Clause 6, with the
exception of Clause 6.4, Clause 6.5.2, Clause 6.5.3(b) and Clause 6.8.1(b),
shall not apply to any claims under Clause 5.10 or Clause 11 (Tax
Indemnification).

 

6.10                       In the event that any action, claim, demand or
proceeding with respect to which the Sellers may be liable under this Agreement
(a “Third Party Claim”) is asserted or

 

30

--------------------------------------------------------------------------------


 

announced by any third party (including any governmental authority but excluding
Sellers’ Affiliates) against the Purchaser or any Group Company controlled by
the Purchaser at that time (the “Claim Addressee”):

 

6.10.1              the Purchaser shall give, or cause to be given, the Sellers
the opportunity to defend the Claim Addressee against the Third Party Claim. The
Sellers shall have the right to defend the Claim Addressee by all actions and
shall have, at any time during the proceedings, the sole power to direct and
control such defense but taking into account the reasonable requests and
business interests of Purchaser and the Group. In particular, the Sellers may
participate in and direct all negotiations and correspondence with the third
party, appoint and instruct counsel and request that the Third Party Claim be
litigated or settled in accordance with the Sellers’ instructions. No action by
the Sellers or their representatives in connection with the defense shall be
construed as an acknowledgement (whether express or implied) of the Purchaser’s
Claim under this Agreement or of any underlying facts related to such claim.

 

6.10.2              to the extent that the Sellers are in Breach, all costs and
expenses incurred by the Sellers in defending the Third Party Claim shall be
borne by the Sellers.If it turns out that the Sellers were not in Breach, any
costs and expenses reasonably incurred by them in connection with the defense
(including advisors’ fees but excluding internal overhead and costs of its
staff) shall be borne by the Purchaser.

 

6.10.3              the Purchaser agrees, and shall cause the Claim Addressee,

 

(a)                                to fully cooperate with the Sellers in the
defense of any Third Party Claim;

 

(b)                                to diligently conduct the defense (to the
extent that the Sellers are not in control of the defense) in order to mitigate
any damage (Section 254 BGB);

 

(c)                                 not to acknowledge or settle the Third Party
Claim without the Sellers’ prior written consent;

 

(d)                                to provide the Sellers’ representatives
access, upon reasonable advance notice and during normal business hours, to all
relevant books and records, other information, premises and personnel of the
Group Companies; and

 

(e)                                 any costs and expenses incurred by the
Purchaser in connection with the cooperation or defense in accordance with this
Clause 6.10.3 shall

 

31

--------------------------------------------------------------------------------


 

be borne by the Purchaser, except for any Losses to be indemnified by the
Sellers under Clause 6.1.

 

6.10.4              the failure of any Claim Addressee to comply with any of its
obligations under this Clause 6.10 shall release the Sellers from their
obligations hereunderonly to the extent their liability was increased by such
failure.

 

6.11                       Additional Restrictions regarding Environmental
Contamination

 

6.11.1              The Parties agree that the rights under Clause 5.9 and the
related remedies under this Clause 6 shall be the only rights and remedies of
Purchaser in relation to any Environmental Contamination and all further claims
shall be excluded to the fullest extent.

 

6.11.2              Any claim by the Purchaser in connection with a Breach of
Clause 5.9.1 shall be excluded unless, but then not to the extent that, the
Purchaser or the relevant Group Company are required to remedy the relevant
matter

 

(a)                                pursuant to a final and binding or
enforceable decision of a competent authority; or

 

(b)                                pursuant to an enforceable and unappealable
court judgment resulting from a Third Party Claim; or

 

(c)                                 pursuant to a binding agreement with a
competent authority or third party concluded prior to the date of this
Agreement; or

 

(d)                                to prevent or mitigate criminal prosecution
(not including administrative offense proceedings —
Ordnungswidrigkeitsverfahren); or

 

(e)                                 because prompt remediation is required
pursuant to applicable law due to an imminent material danger (Gefahr im
Verzug); or

 

(f)                                  insofar as the Sellers have consented to
it.

 

6.11.3              A claim for Breach of Clause 5.9.1 is further excluded if
and to the extent the relevant liability or damage

 

(a)                                could have been avoided or mitigated by the
Purchaser or the relevant Group Company had they continued to take the measures
or applied the environmental, health and safety standards taken and applied
prior to the Closing Date; or

 

(b)                                is a result of

 

32

--------------------------------------------------------------------------------


 

(i)                                    a non-compliance by any third party using
or possessing a relevant property, plant or facility which was, as of the
Closing Date, owned or operated by a Group Company and thereafter sold or leased
or otherwise surrendered by such Group Company to such third party or to a
predecessor of such third party with the requirements imposed on the Group
Companies with respect to such property; or

 

(ii)                                 a complete shut-down or abandonment of a
plant or of a facility; or

 

(iii)                              a change of use from industrial/commercial to
another use, or a change of construction (other than normal repairs in the
ordinary course of business), carried out by or on behalf of the Group
Companies; or

 

(iv)                             facility expansion activities or other
construction activities carried out by or on behalf of the Group Companies and
higher environmental standards are triggered as a consequence of such
activities; or

 

(v)                                a notification to the competent authority or
investigation on the property by the Purchaser or a Group Company, which, in
each case, did not have to be made under mandatory law.

 

6.12                       The Purchaser acknowledges and agrees that:

 

6.12.1              the Sellers make no warranty as to the accuracy of any
forecasts, estimates, projections, statements of intent or statements of opinion
(including the reasonableness of the assumptions underlying the same) contained
in the Disclosed Information or otherwise provided to the Purchaser or its
representatives;

 

6.12.2              the Purchaser has made its own evaluation of the adequacy
and accuracy of such forecasts, estimates, projections, statements of intent or
statements of opinion (including the reasonableness of the assumptions
underlying the same);

 

6.12.3              none of the Purchaser, its Affiliates and their respective
representatives is aware of any fact or circumstance which could constitute a
Breach;

 

6.12.4              no representative of the Group is or was at any time
authorized to act on behalf of, or as agent for, the Sellers in the performance
of its duties as Seller or under this Agreement (Erfüllungsgehilfe).

 

33

--------------------------------------------------------------------------------


 

6.13                       Other than as set out in Clause 12, any right of the
Purchaser or Sellersto rescind or withdraw from this Agreement shall be
excluded. Any claims and rights of the Purchaserbeyond the representations and
warranties provided for in Clause 5 and the covenants and agreements contained
in this Agreement are hereby excluded, in particular, (i) claims based on
defects, (ii) claims under Section 280 BGB which, according to former case law
for breach of a representation or warranty, would have been considered claims
based on breach of pre-contractual obligations (culpa in contrahendo) or
positive breach of contractual obligations, (iii) rights of rescission due to an
absence of essential qualities, (iv) any claims under Section 313 BGB (Wegfall
der Geschäftsgrundlage) or (v) any claims based on Sections 123 and 826 BGB or
on willful misconduct, to the extent such liability may be excluded pursuant to
statutory law.

 

6.14                       The Parties agree that no provision of this
Agreement, except as explicitly set forth herein, constitutes a contract for the
benefit of a third party within the meaning of Section 328 BGB or otherwise
(kein Vertrag zugunsten Dritter oder mit Schutzwirkung für Dritte).

 

6.15                       For documentary purposes, the DVDs containing the
Data Room including the Q&A documentation (each as part of the Disclosed
Information) have been delivered to the acting notary with the instruction to
store the same for the purpose of evidence for a period of eighteen (18) months
from the date hereof or until receipt of joint instructions by the Parties as to
the further use thereof, whichever the earlier. The Parties shall each receive a
copy of such DVDs. The acting notary shall preserve the DVDs in accordance with
deposit instructions attached hereto as Schedule 6.15.

 

7.                                     PURCHASER’S REPRESENTATIONS AND
WARRANTIES

 

7.1                              The Purchaser hereby guarantees to the Sellers
by way of an independent promise of guarantee pursuant to Section 311 para. 1
BGB (selbständiges Garantieversprechen) that the statements set forth in this
Clause 7 are true and correct as of the date hereof and as of Closing. The
representations and warranties in Clause 7.2 through Clause 7.8 below shall not
constitute guarantees (Garantien) within the meaning of Section 444 BGB, but
shall constitute separate, independent obligations of the Purchaser and the
scope and content of each representation and warranty and any liability arising
hereunder shall be exclusively defined by the provisions of this Clause 7, which
provisions form an integral part of such representations and warranties.

 

7.2                              The Purchaser has the full corporate power and
authority to enter into this Agreement and all agreements and documents
contemplated hereby, and to consummate the transactions contemplated hereby and
thereby, and such transactions have been duly authorized by all necessary and
requisite corporate action on the part of the

 

34

--------------------------------------------------------------------------------


 

Purchaser.This Agreement has been duly executed on behalf of the Purchaser and
constitutes its binding obligations.

 

7.3                              There is no action, suit, investigation or
proceeding pending against, or to Purchaser’s Knowledge threatened against or
affecting the Purchaser before any court or arbitrator or any governmental body,
agency, official or other third party which in any manner challenges or seeks to
prevent the transactions contemplated hereby.

 

7.4                              The execution and performance by the Purchaser
of this Agreement and the consummation of the transactions contemplated hereby
require no prior approval by or filing with any governmental body, public agency
or official or other third party, save only for the Regulatory Clearances.

 

7.5                              The Purchaser is neither insolvent nor
over-indebted and no insolvency proceedings have been initiated or opened, or
rejected because of a lack of assets, and no circumstances exist which would
justify the initiation or opening of such insolvency proceedings.

 

7.6                              The Purchaser has access to sufficient
unconditional and immediately available funds to meet its obligations hereunder
under:

 

7.6.1                     the binding and irrevocable written commitment letters
in favor of the Purchaser in the aggregate amount of EUR 1,054,100,000(one
billion fifty-four million one hundred thousand Euros), copies of which are
attached hereto as Exhibit 7.6.1;

 

7.6.2                     the written binding confirmation by the bank(s) being
the lenders under the commitments referred to pursuant to Clause 7.6.1[(acting
through their agent)], a copy of which is attached hereto as Exhibit 7.6.2 that
certain documentary and further conditions precedent to their obligations to
fund have been fulfilled; and

 

7.6.3                     a binding and irrevocable equity commitment letter
from the Cinven Fifth Fund to the Purchaser of which a copy is attached hereto
as Exhibit 7.6.3 in an amount of EUR 520,000,000 (five hundred twenty million
Euros);

 

7.7                              The Purchaser has no obligation or liability to
pay any fees or commissions to any broker or finder with respect to the
transactions contemplated by this Agreement for which the Sellers or, if Closing
does not occurby the Long Stop Date, the Group Companies could become liable.

 

7.8                              Schedule 7.8correctly sets out the ownership
structure of the Purchaser at Closing.

 

7.9                              The Purchaser is not aware of any facts and
circumstances that would require an amendment of Tax Returns filed by any of the
German Group Companies relating to

 

35

--------------------------------------------------------------------------------


 

fiscal consolidation. In particular the Disclosed Information does not suggest
any such amendment. For the avoidance of doubt, the Purchaser’s rights under
Clause 11.2 shall neither be compromised nor restricted by this Clause 7.9.

 

8.                                     INDEMNIFICATION BY PURCHASER

 

8.1                              The Purchaser shall, and shall procure that as
of Closing each Group Company will, indemnify and hold harmless (freistellen und
schadlos halten) Sellers as well as any of their Affiliates (other than Group
Companies), or any of the directors, officers, employees, advisors or other
representatives of the foregoing parties (“Sellers’ Beneficiaries”) from any
Losses asserted against, incurred or suffered by Sellers and Sellers’
Beneficiaries as a result of a breach of any representation, warranty, covenant
or agreement by Purchaser contained in this Agreement.

 

8.2                              The Purchaser shall, and shall procure that as
of Closing each Group Company (as long as they are controlled by the Purchaser)
will, further indemnify and hold harmless Sellers and Sellers’ Beneficiaries,
from any liability (save to the extent such indemnification would defeat
Sellers’ liability as agreed herein) vis-à-vis any Group Company relating to
Sellers’ direct or indirect shareholding or interest in, or any action taken as
shareholder, Affiliate, director or officer of, any Group Company prior to the
Closing Date unless such action was taken intentionally (vorsätzlich).

 

8.3                              The Purchaser shall, and shall procure that as
of Closing each Group Company will, further indemnify and hold harmless Sellers
and Sellers’ Beneficiaries, without any right of set-off or withholding or other
limitation and subject only to the maximum limitation period which can be agreed
upon or is permitted under applicable law from any liability, obligation,
commitment, cost and expenses and all other damages and losses related to any
Environmental Contamination, except and to the extent that Sellers have assumed
such liability under Clauses 5.9 and 6unless such action was taken intentionally
(vorsätzlich).

 

9.                                    COVENANTS

 

9.1                              The Sellers and RSGG undertake to use all
reasonable efforts in their capacity as sole shareholders of the Companies (in
particular by passing, without undue delay after the execution of this
Agreement, instructing shareholders resolutions for all Group Companies) to
ensure that, without the prior approval of the Purchaser (which approval shall
not be unreasonably withheld or delayed) and so far as legally permissible, from
the date hereof until the Closing Date the Group Companies shall, except as
permitted in Schedule 9.1 or otherwise contemplated under this Agreement:

 

9.1.1                     conduct their business in all material respects in the
ordinary course of business consistent with past practice on a going concern
basis and in line with the existing business plan communicated to the Purchaser
prior to the

 

36

--------------------------------------------------------------------------------


 

execution of this Agreement and not take any action which would require the
consent of the Chairman of the Supervisory Board under the corporate governance
of CeramTec in force at the Signing Date or any stricter rules imposed
thereafter;

 

9.1.2                     not carry out or effect material investments in excess
of EUR 500,000 (five hundred thousand Euros) in aggregate per calendar month
other than any amounts either already approved in any relevant budget or
respective capital expenditure plan of any Group Company contained in the Data
Room or as disclosed in Schedule 9.1.2;

 

9.1.3                     not dispose of any fixed assets with a value exceeding
EUR 500,000 (five hundred thousand Euros) other than in the ordinary course of
business;

 

9.1.4                     maintain insurance protection material for the
business of the Group Companies comparable to that existing at the date hereof
in all material respects;

 

9.1.5                     not enter into, amend or terminate any agreement with
a Seller or a Sellers’ Affiliate (other than another Group Company) unless
agreed herein;

 

9.1.6                     not amend any of their constitutional documents, issue
any shares, equity securities or securities convertible into shares or equity
securities or agree upon such issuance or grant any option or encumbrance in
respect of or over shares or any such securities;

 

9.1.7                     not amend any of the Loans or make or permit any
re-payments (principal or interest) of the Loans in whole or in part except
scheduled regular quarterly interest payments;

 

9.1.8                     not amend any of the Enterprise Agreements or
terminate or enter into other enterprise agreements within the meaning of
Section 291 AktG with any Group Company being a party to it;

 

9.1.9                     not alter or terminate any of theagreements listed in
Schedule 5.6.3and not to approach or discuss the impact of the transactions
contemplated hereunder with any counter-partytothem and to comply with the
reasonable instructions of Purchaser in relation to any such correspondence or
dealing with any such agreements and counter-parties;

 

9.1.10              settle, contribute or transfer, as the case may be, the
balances of or claims under the Cash Pool Agreements, the Enterprise Agreements
and the Loans exclusively in accordance with the principles set out
inSchedule 9.1.10 no later than immediately prior to the delivery of the
estimate of the Preliminary

 

37

--------------------------------------------------------------------------------


 

Purchase Price pursuant to Clause 3.2 and using (only) the actual balances as at
the time of the respective settlement, contribution or transfer.

 

9.2                              The Purchaser hereby undertakes

 

9.2.1                     not to amend any provisions of, or waive any rights
under, the loan agreement or the commitment pursuant to Clause 7.6.1, or the
equity commitment letter pursuant to Clause 7.6.3 in a manner that would
adversely affect its ability to pay the Preliminary Purchase Price, any
Balancing Payment or any payment pursuant to Clause 12.4;

 

9.2.2                     to draw down at Closing such amounts under the loan
agreement pursuant to Clause 7.6.1 and the equity commitment letter pursuant to
Clause 7.6.3 as may be required to pay the Preliminary Purchase Price in full;

 

9.2.3                     save to the extent not required to make such payments,
not to use any of the funds under the loan agreement pursuant to Clause 7.6.1
and the equity commitment letter pursuant to Clause 7.6.3 for any purpose other
than for the financing of its obligations to pay the Preliminary Purchase Price,
any Balancing Payment and any payment under Clause 12.4under this Agreement; and

 

9.2.4                     to procure that CeramTec notifies the Regional
Government of Upper Franconia (Regierung von Oberfranken) as authority deciding
upon the grant of a subsidy for the enlargement of the Marktredwitz facility
promptly after Closing of the change in the shareholding in CeramTec.

 

9.3                              Enterprise Agreements

 

9.3.1                     The Sellers and RSGG shall ensure and evidence to the
Purchaser that the Enterprise Agreements will be terminated with effect as of
24:00 h CEST on the Closing Date without any liability of any Group Company.
RSGG and the Purchaser shall each procure that the P&L Agreement, will at all
times be effectively implemented (tatsächlich durchgeführt). The results (i.e.
profit or loss) of CeramTec until the termination of the P&L Agreement will be
for the account of the Sellers. The Purchaser shall procure that the respective
attributable profits (abzuführender Gewinn) of CeramTec for the last fiscal year
ending prior to or on the Closing Date, if any, shall be paid from CeramTec to
RSGG, and RSGG shall pay to CeramTec an amount equal to the attributable losses
(zu übernehmender Verlust) for the same time period, if any. For purposes of the
Purchase Price calculation and adjustment, an attributable profit, as the case
may be, is to be treated as Financial Indebtedness and an attributable loss as
Cash. The amount to be paid by CeramTec to RSGG or vice versa under the P&L
Agreement shall be bindingly determined on the

 

38

--------------------------------------------------------------------------------


 

basis of the individual annual accounts of CeramTec as of the date of the
termination of the P&L Agreement (the “CeramTec Profit Pooling Accounts”). The
Purchaser shall ensure that the CeramTec Profit Pooling Accounts shall be
prepared by CeramTec in conjunction with RSGG on a consistent basis, applying
(to the extent in accordance with mandatory law) the same policies, procedures,
practices and election rights as applied in the previous accounts.

 

9.3.2                     The CeramTec Profit Pooling Accounts shall be deemed
accepted by RSGG and Purchaser and shall become binding upon the Parties unless
the Purchaser or RSGG, within twenty (20) Business Days following the receipt of
the CeramTec Profit Pooling Accounts from CeramTec, object to the other Party in
writing, describing the deviations in fixed amounts and in detail the
backgrounds and reasons for each of those items to which they object. The
Parties shall be deemed to have agreed with all items and amounts to which they
do not object in such notice, which items and amounts shall become binding
between the Parties. If the Parties deliver such notice, Clauses 4.3 and 4.4
shall apply mutatis mutandis.

 

9.3.3                     The Purchaser shall procure that the CeramTec Profit
Pooling Accounts are not amended, re-filed or otherwise modified without the
prior written consent of RSGG; the Purchaser shall procure that upon RSGG’s
written request (acting reasonably), the CeramTec Profit Pooling Accounts shall
be amended in accordance with the written instructions of RSGG, if and to the
extent required in order to achieve a due implementation of the P&L Agreement.

 

9.3.4                     In case of obligations resulting from a subsequent
challenge of the amount of the profit transferred or the losses paid under the
P&L Agreement with respect to any fiscal year, RSGG will and the Purchaser shall
procure that CeramTec will fulfill any resulting obligation. Concurrently with
any payment by RSGG to CeramTec, the Purchaser shall pay to RSGG an amount equal
to such payment and, concurrently with any payment by CeramTec to RSGG, RSGG
shall pay to the Purchaser an amount equal to such payment.

 

9.3.5                     The Purchaser shall and shall procure that CeramTec
will, indemnify and hold harmless RSGG from any claims for the granting of
collateral under Section 303 AktG by third parties.

 

9.4                              Cash Pools

 

9.4.1                     The Sellers and RSGG shall and shall procure, as the
case may be, that at the latest ten (10) Business Days before Closing, the
participation to or the cash pool agreements, as the case may be, which are
listed in Schedule 9.4.1(which

 

39

--------------------------------------------------------------------------------


 

are all the cash pool agreements in which a Group Company on the one hand and
any Seller or a Sellers’ Affiliate on the other hand is party or participates)
(“Cash Pool Agreements”), shall be terminated.

 

9.4.2                     Without prejudice to Clause 9.1.10 which shall take
precedence, the balances under the Cash Pool Agreements shall be (i) repaid,
(ii) contributed into the free capital reserves of the respective company, or
(iii) transferred as a shareholder loan or debt, as the case may be, to the
Purchaser at nominal value including accrued interest at Closing, in which case
(iii) the representations and warranties given in Clause 5.2.2 shall apply
mutatis mutandis and be deducted from the Purchase Price as Financial
Indebtedness or increase the Purchase Price as Cash (as the case may be pursuant
to Clause 3.1.2). The Sellers will notify the Purchaser when the balances under
the Cash Pooling Agreements have been settled pursuant to (i) or (ii), at the
latest ten (10) Business Days before Closing.

 

9.4.3                     With effect as of Closing, the Sellers and RSGG hereby
waive (and shall procure the waiver by all Sellers’ Affiliates and by all
relevant banks of) any claim (known or unknown, actual or contingent) against
any Group Company resulting from or in connection with the Cash Pool Agreements
(save for the settlement and transfer of Loans as agreed herein).

 

9.5                              Resignation and Discharge

 

9.5.1                     At the Closing, the Sellers shall deliver to the
Purchaser such resignation letters and resolutions or other declarations as may
be necessary or appropriate such that the individuals listed in Schedule 9.5.1
shall cease to be members of the supervisory board or advisory board (Beirat) or
to be directors or officers of the relevant Group Company as indicated in
Schedule 9.5.1 and shall grant them full discharge (Entlastung) and a waiver of
any claims against them, except for fraud or willful misconduct. Each of the
Group Companies and the Purchaser hereby waives all claims it may have against
them (now or in the future) and Purchaser shall procure that no Group Company
conduct such a claim.

 

9.5.2                     Schedule 9.5.2 contains

 

(a)                                a waiver by all Group Companies for any
claims for which the Sellers and Sellers’ Beneficiaries could be held liable for
any existing or future (known or unknown, actual or contingent, accrued or not
accrued) liability or obligation by any Group Company or any liability or
obligation arising out of or in connection with the conduct of the

 

40

--------------------------------------------------------------------------------


 

business of any Group Company prior to the Closing Date, save to the extent
settlement of such claims is provided for in this Agreement; and

 

(b)                                a waiver by all Sellers and Sellers’
Affiliates for all claims for which the Group Companies could be held liable for
any existing or future (known or unknown, actual or contingent, accrued or not
accrued) liability or obligation by any Seller or Sellers’ Affilate or any
liability or obligation arising out of or in connection with their conduct of
the business prior to the Closing Date, save to the extent settlement of such
claims is provided for in this Agreement; and

 

(c)                                 the indemnifications by Group Companies
referred to in Clauses 8, 9.3.5 and 15.7.

 

9.5.3                     The Purchaser shall

 

(a)                                immediately after Closing adopt a confirming
shareholders’ resolution approving the waivers and indemnifications issued by
the Group Companies pursuant to this Clause 9.5; and

 

(b)                                ensure that no Group Company raises or
asserts any claim whatsoever relating to periods prior to the Closing Date
against any of Sellers and Sellers’ Beneficiaries after Closing, and

 

RSGG and the Sellers shall not, and shall ensure that no Sellers’ Affiliate
shall, raise or assert any claim whatsoever relating to periods prior to the
Closing Date against any of the Group Companies after Closing other than in
relation to the implementation of the Enterprise Agreements pursuant Clause 9.3.

 

9.6                              Pensionskasse Dynamit Nobel VVaG

 

9.6.1                     Schedule 9.6.1 contains copies of offers to conclude
participation agreements between (i) CeramTec and (ii) Emil Müller GmbH under
which these companies may continue to participate in the Pensionskasse Dynamit
Nobel VVaG pension fund. These participation agreements have been counter-signed
by RSGG and have been provided to each of CeramTec and Emil Müller GmbH as
offers to conclude such agreements that are open for acceptance until the
Closing Date.

 

9.6.2                     If Purchaser, until five (5) Business Days prior to
the Closing Date, decides that both or one of CeramTec and Emil Müller GmbH
should accept the offers to conclude these participation agreements, RSKG shall
exert its shareholder and other rights, including by directing (anweisen)
management of CeramTec (i) to conclude these participation agreements or (ii),
as the case may be,

 

41

--------------------------------------------------------------------------------


 

absent such decision, not to conclude these participation agreements. Neither
RSGG nor RSKG shall be liable for failure of CeramTec and Emil Müller to adhere
to such directions. If Purchaser requests to unwind such participation agreement
prior to the Closing Date, this Clause 9.6.2shall apply mutatis mutandis.

 

9.7                              Cooperation and Information Exchange

 

9.7.1                     The Sellers and RSGG agree that, prior to the
Closing Date, the Purchaser shall, subject to the Sellers’ prior approval, not
to be unreasonably withheld, delayed or conditioned, and each only to the extent
permissible under all applicable laws, including any applicable antitrust and
merger control laws and regulations, be entitled to receive such information on
the businesses and operations of the Group Companies as it reasonably requests
for the purpose of (i) preparing the Closing, (ii) preparing the integration of
the Group Companies after the Closing Date and (iii) filing and obtaining
Regulatory Clearances and such other filings and clearances as may reasonably
berequested by the Purchaser. Any such information requests and any exchange of
information shall take place during regular business hours and under reasonable
circumstances without unreasonable interference with the business operations of
the Group Companies and in full compliance with applicable law. Information
requests shall be exclusively addressed to the individuals designated in Part A
of Schedule 9.7.1and any discussions and other direct contacts with the Group
Companies shall on the Purchaser’s side be pursued by the individuals designated
in Part B of Schedule 9.7.1. The Sellers and RSGG shall reasonably cooperate,
and shall cause the Group Companies to reasonably cooperate, therein.

 

9.7.2                     From the Signing Date until Closing the Sellers and
RSGG shall use all reasonable efforts in their capacity as sole shareholders of
the Companies (in particular by passing, without undue delay after the execution
of this Agreement, instructing shareholders resolutions for all Group Companies)
to ensure that the senior management of the Group provides the Purchaser, on a
timely basis, with such cooperation as the Purchaser may reasonably request in
order for the Purchaser to complete, as soon as practicable and in consultation
with the financing banks (i) an offering of debt securities in a transaction
exempt from the registration requirements of the U.S. Securities Act of 1933, as
amended (the “Securities Act”), pursuant to Regulation S and Rule 144A under the
Securities Act (the “High Yield Financing”), and (ii) bank financing (the “Bank
Financing”) and (iii) any equity syndication proposed by the Purchaser or any of
its direct or indirect shareholders (the “Equity Syndication”) and together with
the High Yield Financing and the Bank Financing, the “Financing”), each in
connection with the transactions

 

42

--------------------------------------------------------------------------------


 

contemplated hereby, including the refinancing of the existing indebtedness of
the Group, including without limitation those matters specified in
Schedule 9.7.2.

 

9.7.3                     The Purchaser shall use itsbest efforts to ensure that
the Condition Precedent in Clause 2.4.1 is satisfied as soon as possible after
the date hereof (in particular that the Regulatory Clearances are obtained
without any conditions or obligations being attached thereto) and the Seller
shall use its best efforts to ensure that the Condition Precedent in Clauses
2.4.2 and 2.4.4are satisfied as soon as possible after the date hereof. In
particular:

 

(x)                                the Purchaser shall, at the latest on the
tenth (10th) Business Day following the Signing Date submit or procure the
submission of

 

(i)                                    the draft Notification to the European
Commission under the EU Merger Regulation (Council Regulation (EC) 139/2004);

 

(ii)                                 the Filings required by the Committee on
Foreign Investment in the United States;

 

(iii)                              the GermanForeign Investment Act;

 

in each case as identified in Schedule 2.4.1; and

 

(y)                                the Sellers shall, at the latest on the tenth
(10th) Business Day following the Signing Date, submit or procure the submission
of the filings related to the International Traffic in Arms Regulations in the
United States.

 

The Purchaser (and the Sellers and RSGG in relation to (y) above) shall use all
commercially reasonable efforts to promptly, correctly and fully satisfy any
requests of the relevant authorities and shall keep each other promptly informed
as to progress. In particular:

 

(a)                                the Sellers shall provide, and shall use all
reasonable efforts in their capacity as sole shareholders of the Companies to
procure that the Group Companies provide, to the Purchaser all information in
their possession, which the Purchaser reasonably requests for this purpose; the
Parties shall to the extent practicable and permitted under applicable law and
subject to the redaction of commercially sensitive information:

 

(i)                                    provide to each other copies of all
correspondence with the relevant authorities,

 

43

--------------------------------------------------------------------------------


 

(ii)                                 provide each other with the opportunity to
participate in any meetings, conference calls or similar discussions with such
authorities; and

 

(iii)                              not provide any information or otherwise
communicate with any relevant authority without (i) first consulting with the
other Party and taking into account their reasonable requirements and
(ii) ensuring that the other Party can, if they so wish, attend or be
represented in any such meeting, conference call or similar discussion.

 

(b)                                No information relating to any Party or to
any companies, funds or entities associated or affiliated, controlled or managed
by or under common control or management with them, or to their respective
businesses shall be given to any relevant authority without the prior written
consent of the relevant Party. No Party to this Agreement shall, and each Party
shall procure that its ultimate parent entity shall not agree to, or take any
other action which leads to, any voluntary extension or delay of any applicable
waiting period in respect of a Regulatory Clearance (or other filing to be made
by a Party) or the withdrawal of a notification or filing unless all parties
give their prior written consent.

 

(c)                                 If any Party becomes aware that it is
reasonably likely that the Condition Precedent in Clause 2.4.1 will not be
satisfied or that conditions or obligations may be imposed which could affect
the Sellers (or Purchaser) or hinder or delay the Closing, it shall promptly
notify the other Parties in writing.

 

(d)                                Without limitation to RSGG and the Sellers’
right of rescission pursuant to Clause 12.1, the Purchaser’s obligation to use
its best efforts as provided in this Clause 9.7.3 shall include its
unconditional commitment to offer, consent, and comply with any obligations or
conditions (Auflagen oder Bedingungen) as promptly as practical including
committing to and effecting without undue delay the sale, divestiture or
disposition of any of its assets, properties or businesses or of any assets,
properties or businesses of the Group Companies, agreeing to change or modify
any course of conduct regarding future operation of the Group or Purchaser’s
affiliates, and entering into such other arrangements of any nature as are
necessary or useful to avoid a material delay or a failure in obtaining the
Regulatory Clearances or any other undertakings required by any competent merger
control authority.

 

44

--------------------------------------------------------------------------------


 

(e)                                 With respect to any Regulatory Clearances,
if the consummation of the Closing is prohibited by any governmental entity,
upon aParty’s request, the Parties shall, without limitation to the Sellers’
right of rescission pursuant to Clause 12.1, contest such decision (including by
way of litigation) and use their best efforts to ensure that the Closing may be
consummated as contemplated by this Agreement and as timely as reasonably
practicable.

 

(f)                                  The Purchaser may not request any
adjustment or repayment of the Preliminary Purchase Price or other amendment of
this Agreement as a result of any divestiture or other action pursuant to this
Clause 9.7.3.

 

9.7.4                     At all times after the Closing the Purchaser will
grant the Sellers and their advisors and representatives at their own expense
reasonable access to the books, records and employees of the Group Companies,
which the Sellers may properly require for auditing, tax and other regulatory
purposes not related with any claim under or in connection with this Agreement.
Clause 9.7.1, 2nd sentence shall apply mutatis mutandis. Any information to
which the Sellers and their advisors have so had access shall be treated in
strictest confidence, not used for any other than said purpose and there shall
be no obligation of either the Purchaser or any Group Company to disclose or
make available trade or business secrets, including intellectual property.

 

9.7.5                     Subject to the terms and conditions of this Agreement
and, with respect to any cooperation of the Sellers and, as applicable, RSGG,
subject to reimbursement of any related costs and expenses (other than internal
overhead and staff costs) of the Sellers arising in connection with such
cooperation (including upon request reasonable advances for such costs and
expenses), each of the Parties hereto shall cooperate with the other Parties and
use their respective commercially reasonable efforts to promptly (i) take, or
cause to be taken, all actions, and do, or cause to be done, all things,
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated under this
Agreement, including preparing and filing without undue delay and fully all
documentation to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents
(including any required or recommended filings under applicable antitrust laws),
and (ii) obtain all governmental approvals or other approvals, consents,
registrations, authorizations and other confirmations from any governmental
entity or third party necessary, proper or advisable to consummate the
transactions contemplated under this Agreement.

 

45

--------------------------------------------------------------------------------


 

9.7.6                     Notwithstanding any specific obligations contained
herein, neither Party shall be required to make or agree to make any payments to
obtain any of the foregoing, except for filing or similar fees.

 

9.8                              RSGG shall transfer its share in PST Mexico to
RSKG prior to the Closing Date and, upon written request of the Purchaser to be
made without undue delay but in no event later than five (5) Business Days prior
to the Target Closing Date, KL2 shall transfer the PST Poland Shares to
CeramTec, in each case prior to Closing, at fair market value and warranting
their unencumbered ownership in the so transferred shares as set out in Clauses
5.2.4 to 5.2.6 and 5.2.8mutatis mutandis. KL 2 may, but no later than ten
(10) Business Days prior to the Closing Date, sell and transfer or contribute
all (but not some only) of the PST Mexico Shares to RSGG. In case of such sale
and transfer or contribution RSGG shall become the Seller in respect of the PST
Mexico Shares under and on the terms of this Agreement as if it had been
specified as the Seller of such Shares on the Signing Date.

 

9.9                              U.S. Employee Benefit Matters

 

9.9.1                     From and after the Closing Date until the eighteen
(18) month anniversary thereof, the Purchaser shall, or shall cause the U.S.
Companies to, provide (i) a base salary or base wages to each employee of the
U.S. Companies whose employment continues following the Closing (each a
“Continuing U.S. Employee”) at an annual rate that is no less than the annual
rate of the base salary or base wages that was provided to such employee
immediately prior to the Closing Date and (ii) employee benefits to the
Continuing U.S. Employees that are substantially equivalent in the aggregate to
the employee benefits provided to such employees immediately prior to the
Closing Date.

 

9.9.2                     The Purchaser shall use commercially reasonable
efforts to ensure that, at all times following the Closing, each Continuing U.S.
Employee receives full credit for purposes of eligibility, vesting and benefit
accruals (solely for purposes of determining vacation) for all service that was
recognized by the U.S. Companies or any of their Affiliates under the U.S.
Benefit Plans with respect to such employee under each of the comparable
employee benefit plans, programs and policies of the Purchaser or its Affiliates
(including the U.S. Companies) in which such employee becomes or may become a
participant, provided that no such service recognition shall result in any
duplication of benefits.

 

9.9.3                     Effective as of the Closing Date, the U.S. Companies
shall withdraw from participation in all U.S. Benefit Plans other than U.S.
Company Benefit Plans.

 

46

--------------------------------------------------------------------------------


 

9.9.4                     The Purchaser shall use commercially reasonable effort
to, or to cause the U.S. Companies to, provide severance pay and benefit
entitlements to any Continuing U.S. Employees whose employment is terminated by
the Purchaser or its Affiliates (including the U.S. Companies), other than for
cause, within eighteen (18) months after the Closing Date, in an amount no less
favorable than the amount of severance pay and benefit entitlements determined
in accordance with the severance policy applicable to such Continuing U.S.
Employees as in effect in the twelve (12) months to the Closing.

 

9.9.5                     Effective as of the Closing, the Purchaser shall use
commercially reasonable efforts to establish or maintain, or to cause to be
established or maintained, one or more group health plans which shall cover all
Continuing U.S. Employees and dependents who immediately prior to the Closing
were covered under any group health plans maintained by any Group Company or any
of their Affiliates. With respect to each health or welfare benefit plan
maintained by the Purchaser or its Affiliates (including the U.S. Companies) for
the benefit of the Continuing U.S. Employees, the Purchaser shall use
commercially reasonable efforts to (i) cause to be waived any eligibility
waiting periods, any evidence of insurability requirements and the application
of any pre-existing condition limitations under such plan, to the extent waived
under corresponding U.S. Benefit Plans in which the Continuing U.S. Employees
participated immediately prior to the Closing, and use commercially reasonable
efforts to (ii) cause each such employee to be given credit under such plan for
all amounts paid by such employee under any similar U.S. Benefit Plans for the
plan year that includes the Closing Date for purposes of applying deductibles,
co-payments and out-of-pocket maximums as though such amounts had been paid in
accordance with the terms and conditions of the applicable plan maintained by
the Purchaser or any of its Affiliates (including the U.S. Companies) for the
plan year in which the Closing Date occurs.

 

9.9.6                     The Purchaser shall use commercially reasonable
efforts to take all steps necessary to permit each Continuing U.S. Employee who
has received an eligible rollover distribution (as defined in
Section 402(c)(4) of the Code) from the Rockwood Retirement Plan to roll over
such eligible rollover distributions, including any (to the extent permitted
under the scheme) associated loans, as part of any lump sum cash distribution
into account(s) under a 401(k) plan maintained by the Purchaser or its
Affiliates (including the U.S. Companies).

 

9.9.7                     Nothing herein expressed or implied shall confer upon
any of the employees of the Sellers, the Purchaser, the U.S. Companies or any of
their Affiliates, any rights or remedies, including any right to benefits or
employment, or continued benefits or employment, for any specified period, of
any nature or kind whatsoever by reason of this Agreement.

 

47

--------------------------------------------------------------------------------


 

9.10                       Otherthan disclosed in Schedule9.10, there exists no
agreement between the Sellers and/or Sellers’ Affiliates (excluding any Group
Company) on the one hand and one or more Group Companies on the other hand; all
such agreements will be terminated with effect as of Closing without any Group
Company having any residual (actual or contingent) liability unless specified in
Schedule9.10; Clause 9.5.2(b) remains unaffected.

 

9.11                       Schedule 9.11contains a copy of a proposal to
conclude certain tail and other risk insurance cover for the Group Companies
after Closing. Sellers and RSGG undertake to cooperate in good faith with the
Purchaser to finalise appropriate arrangements without undue delay after the
date hereof. If Purchaser decides until five (5) Business Days prior to the
Closing Date that the proposal should be implemented and the Sellers and RSGG
shall exercise their shareholder and other rights, including by directing
(anweisen) management of CeramTec (i) to conclude the necessary agreements or
(ii), as the case may be, absent such decision, not to conclude any such
agreements.

 

9.12                       RSKG shall procure that prior to the Closing Date
CeramTec shall pay an amount equal to the Deferred Purchase Price Amount to a
separate bank account of CeramTec blocked at terms reasonably satisfactory to
Purchaser.

 

10.                              NON-COMPETE COVENANT

 

10.1                       Sellers and RSGG undertake and shall procure that
their Affiliates (other than the Group Companies following Closing), for a
period of two years from the Closing Date, not to, either directly or
indirectly, carryon or be engaged, concerned or interested in or assist or
engage in Competition, or proactively promote Competition by third parties, with
the business of the Group. “Competition” is any activity in the field of
activity of the Group as of the Closing Date and in the twelve (12) month period
prior thereto and in the same geographical area as of the Closing Date.

 

10.2                       Sellers shall be entitled to acquire and to hold an
interest in the aggregate of up to 15% of the respective capital or voting
rights in companies competing with CeramTec provided that such interest will be
acquired and held by any Seller for investment purposes only. The foregoing
non-compete covenant shall also not apply to (i) the acquisition of a
controlling interest in an entity or group of entities if the average annual
sales generated by such entity or group of entities with the competing
activities in the last three full fiscal years preceding the acquisition do not
exceed 20% of the average aggregate sales of such entity or group of entities in
such three-year-period and (ii) any third party (and Affiliates thereof other
than the Group) that acquires the Group or any member thereof.

 

48

--------------------------------------------------------------------------------


 

11.                              TAX MATTERS

 

11.1                       Definitions

 

11.1.1              “Tax” or “Taxes” means (i) all taxes in the sense of
Section 3 par. 1 to 4 German General Tax Code (Abgabenordnung) or equivalent
provisions of other jurisdictions, in each case including customs, duties,
excise tax, stamp duty, civil law activities tax, (podatek od czynności
cywilnoprawnych)property tax and environmental tax, (ii) any secondary liability
for Taxes (Haftung für Steuern), (iii) social security contributions, (iv) any
withholding tax and wage tax, (v) any Tax equivalent indebtedness based on
contractual arrangements (e.g. under a Tax sharing agreement (Steuerumlagen),
contractual tax guarantee or contractual tax indemnity or compensation payments
for VAT under VAT fiscal unity), (vi) any charges for non-compliance with
transfer pricing obligations, (vii) any de-grouping charges or similar charges
based on law or contractual arrangements,and (viii) all penalties, charges,
costs and interest relating thereto, with the exception of (a) investment grants
or similar public investment subsidies (Investitionszuschüsse oder -zulagen) and
(b) any deferred taxes (latente Steuern).

 

11.1.2              “Tax Authority” means any taxing or other authority
competent to impose any liability in respect of Taxes or responsible for the
administration and/or collection of Taxes or enforcement of any law in relation
to Taxes.

 

11.2                       Tax Indemnity

 

11.2.1              Subject to the provisions of Clauses6.4, 6.5.2and Clauses
11.2.3 to 11.2.6, the Sellers shall indemnify the Purchaser against any
liability for the payment of

 

(a)                                any Taxes which are payable by a Group
Company (or its legal successor) to any Tax Authority for Tax periods ending on
or prior to the Closing Date; and

 

(b)                                with respect to the U.S. Companies any
liability for Taxes of any consolidated, combined or unitary group, for Tax
purposes, imposed on the U.S. Companies with respect to Tax periods ending on or
prior to the Closing Date as a result of the application of Treasury Regulation
§ 1.1502-6 or any similar provision of state, local or foreign law; and

 

(c)                                 any de-grouping charges or any claims raised
by Sellers or a party related to the Sellers for compensation of Taxes as a
result of any de-grouping or termination of a tax group; and

 

49

--------------------------------------------------------------------------------


 

(d)                                (any claims based on this Clause 11.2 the
“Tax Indemnification Claim”).

 

11.2.2              For the avoidance of doubt, the Sellers shall not represent
the existence of any tax attribute nor shall they be liable for the forfeiture
of any tax attribute (including, but not limited to Tax losses, Tax loss carry
forwards or Tax loss carry backs, interest carry forwards, EBITDA carry forwards
as well as any other type of tax attribute that may be affected by a direct or
indirect change in ownership) of the Group that may e.g. result from (i) the
sale of the Shares contemplated by this Agreement (for example, as per
Section 8c German Corporate Income Tax Act (Körperschaftsteuergesetz)) or (ii) a
set-off against income relating to periods ending on or prior to the Closing
Date.

 

11.2.3              The Sellers shall not be required to indemnify the Purchaser
from any Taxes pursuant to this Clause 11.2 if and to the extent that such Taxes

 

(a)                                have been paid on or prior to the Closing
Date;

 

(b)                                are shown in the Closing Financial Statements
as Tax liabilities or Tax provisions and have increased the Financial
Indebtedness or decreased the Net Working Capital;

 

(c)                                 can be raised as a claim for repayment or
indemnification of the Purchaser or any Group Company against a third party and
can be collected within twelve (12) weeks after it has been raised by Purchaser
or a Group Company;if a claim for repayment or indemnification of the Purchaser
or any Group Company against a third party cannot be collected within twelve
(12) weeks after it has been raised by Purchaser or a Group Company, the
Purchaser will or procure that the relevant Group Company will assign such claim
to the Sellers pari passu with the relevant indemnity payment (Zug um Zug) and
reasonably assists the Sellers to enforce and collect such claim against the
third party;

 

(d)                                are the result of a reorganizationwith
retroactive effect for legal and/or tax purposes or other measures initiated by
the Purchaser or any of its Affiliates (or, after Closing, the Group), or their
respective directors, officers, employees, agents or other representatives,
including causing any Group Company to amend any Tax Returnsunless such
measuresare mandatory under applicable law;

 

(e)                                 arise or are increased as a result of the
failure or omission of the Purchaser or any of its Affiliates (or, after
Closing, the Group Companies) to make any valid Tax election as reasonably
requested by

 

50

--------------------------------------------------------------------------------


 

the Sellers in writing after the Closing Date, the making, giving or doing of
which was taken into account in computing for Tax Provisions in the individual
annual accounts or the Closing Financial Statements; or

 

(f)                                  arise as a result

 

(i)                                    of a breach of an obligation of the
Purchaser as set forth in Clause 11.7 below. The burden of proof with respect to
this Clause is with the Purchaser where the alleged breach arises as a result of
(x) a deadline with respect to Taxes (in particular, but not limited to a
deadline with respect to any remedy against a Tax assessment) was missed,
(y) the Purchaser or any Group Company settled a Tax assessment, a Tax audit or
a Tax litigation without consultation of the Sellers or (z) the Purchaser has
not followed the explicit instruction of the Sellers which were given in
accordance with Clauses 11.7.4 and11.7.5. In all other cases relating to this
Clause 11.2.3(f)(i)the burden of proof is with the Sellers; or

 

(ii)                                 of breach of any tax covenant set forth in
Clause11.5.

 

11.2.4              If and to the extent that any Group Company (or its legal
successor), the Purchaser or a related party of the Purchaser is in periods
starting after the Closing Date entitled to any benefits in respect of Taxes
including, without limitation, benefits resulting from the lengthening of any
amortization or depreciation periods, higher depreciation allowances, a step-up
in the Tax basis of assets, the non-recognition of liabilities or provisions
(Phasenverschiebung) as a result of an adjustment or payment giving rise to a
Tax Indemnification Claim (collectively the “Tax Benefits”), the Tax
Indemnification Claim shall be reduced by the value of any such Tax Benefit
unless such Tax Benefit has already been compensated pursuant to Clause 11.3.1;
it being understood that the value of the Tax Benefit shall reduce the Tax
Indemnification Claim (x) in the full amount (plus any interest thereon pursuant
to Section 233a German Fiscal Code (Abgabenordnung) or equivalent provisions
under other jurisdictions actually paid by any Tax Authority in relation to the
relevant Tax Benefit) if and to the extent the Tax Benefits are realized in
periods prior to the day on which the relevant Tax Indemnification Claim becomes
due, or (y) in the amount of the net present value of the Tax Benefits if and to
the extent the Tax Benefits arise in periods after such date, whereby the net
present value shall be calculated as of the day the Tax Indemnification Claims
becomes due by discounting the Tax Benefit

 

51

--------------------------------------------------------------------------------


 

by 5.5% p.a. over a period of seven (7) years (or if shorter the residual life
of the Tax Benefit).

 

11.2.5              Any obligation of the Sellers to indemnify the Purchaser
pursuant to this Clause 11.2 shall apply, and be limited, to the percentage of
such obligation which corresponds to the percentage of the direct or indirect
capital interest of the respective Seller in the relevant Group Company.

 

11.2.6              Any Tax Indemnification Claim shall become due and payable
to the Purchaser five (5) Business Days prior to the date at which the relevant
Taxes become due and payable to the relevant Tax Authorities, but not earlier
than five(5) Business Days after the Sellers have received the Purchaser’s
notice pursuant to Clause 11.7.3 below.

 

11.3                       Tax Refunds and Reverse Indemnity

 

11.3.1              Subject to the provisions of this Clause 11.3, the Purchaser
shall pay to the Sellersthe amount of any repayment of any Tax, whether in cash
or by way of set-off (the “Tax Refund”), received after the Closing Date by a
Group Company, the Purchaser (or its legal successor) or a related party of the
Purchaser forany period ending on or before the Closing Date minus any Taxes
levied on the Tax Refund which are payable by the Purchaser or a related party
of the Purchaser or after the Closing Date by a Group Company (or any of its
legal successors) unless such Tax Refund is shown in the Closing Financial
Statements as an asset. A Tax Refund shall also be deemed to have occurred if
and to the extent that the amount of any Tax liabilitiesor Tax
provisions(including for the avoidance of doubt the accruals for real estate
transfer tax) shown in the Closing Financial Statements and included in the
Financial Indebtedness or the Net Working Capitalis found to be in excess of, or
unnecessary in respect of, the matter for which such liability or provision has
been recorded.

 

11.3.2              If and to the extent the income of a Group Company for the
period ending on or before the Closing Date is increased after such date (e.g.,
by any Tax Authorities) and such increase of the income does not result in an
actual Tax payment of the respective Group Company due to the fact that Taxes on
the income of such Group Company are assessed directly against and paid in cash
by the Sellers or any related party of the Seller due to the existence of a Tax
group (Organschaft), the Purchaser shall compensate the Sellers by way of
payment of an amount calculated in accordance with the principles set out in
Clause 11.2.4 for any Tax Benefits of any Group Company, the Purchaser or any
related party of the Purchaser (or the respective legal successor) resulting

 

52

--------------------------------------------------------------------------------


 

from a decrease of the taxable income of the Group Company (or their legal
successor) in periods beginning after the Closing Date.

 

11.3.3              Any amount payable to the Sellers pursuant to this
Clause 11.3 in respect of Taxes shall be due and payable within ten
(10) Business Days after the Tax Refund pursuant to Clause 11.3.1 has been
received (in whatever manner) or the Tax giving rise to the Tax Benefit pursuant
to Clause 11.3.2 has been assessed.

 

11.4                       Settlement of VAT Fiscal Unity

 

11.4.1              With respect to the VAT fiscal unity (umsatzsteuerliche
Organschaft) between RSGG as the common company (Organträger) and all German
Group Companies as the controlled entities (Organgesellschaften, the controlled
entities jointly referred to as the “Controlled VAT Members”),

 

(a)                                the respective Controlled VAT Member shall,
and the Purchaser shallprocure that the respective Controlled VAT Member will
reimburse RSGG for any output VAT (Umsatzsteuer), which (i) relates to supplies
rendered or advance payments received by suchControlled VAT Member until and
including the Closing Date and (ii) is paid or otherwise settled by RSGG in its
capacity as the common parent, and

 

(b)                                RSGG shall reimburse the Controlled VAT
Members for any input VAT (Vorsteuer), which

 

(i)                                    relates to supplies or advanced payments
received by a Controlled VAT Member until and including the Closing Date; and

 

(ii)                                 credited to RSGG in its capacity as the
common parent; and

 

(c)                                 RSGG shall reimburse each Controlled VAT
Member for any special advance payment (Sondervorauszahlung) if and to the
extent the respective Controlled VAT Member indemnified RSGG in respect of such
special advance payment (Sondervorauszahlung).

 

11.4.2              The Controlled VAT Member shall not be required to reimburse
RSGG pursuant to Clause 11.4.1(a), and RSGG shall not be required to reimburse
the Controlled VAT Members pursuant to Clause 11.4.1(b) if, and to the extent
that,the Controlled VAT Member effected payment of the respective output VAT
amount to RSGG or received payment of the respective input VAT amount from RSGG,
as the case may be, until and including the Closing Date.

 

53

--------------------------------------------------------------------------------


 

11.4.3              For the avoidance of doubt, Clause 11.2and Clause 11.3
remain unaffected.

 

11.5                       Tax Covenants by the Purchaser

 

11.5.1              After the Closing Date, the Purchaser shall not take, or
permit a Group Company to take, any actionwith respect to tax filings or with
(retroactive) legal effect for periods ending on or before the Closing Date
(including any new Tax election or any change in the exercise of any Tax
election right, the approval or implementation of any reorganization measure)
that gives rise to, or results in any increase or acceleration of any Tax
liability, any increase of taxable income or any reduction of Tax losses, in
each case of the Sellers or related party of the Sellers or of the Group
Companies with respect to periods ending on or before the Closing Date, in each
case unless required by law or permitted, initiated or directed by the Sellers
pursuant to this Clause 11or otherwise.

 

11.5.2              The Purchaser shall indemnify the Sellers and any related
party of the Sellers from any Taxes relating to any period beginning after the
Closing Date which are payable by the Sellers or any related party of the
Sellers for the Group Companies.

 

11.5.3              If the Purchaser fails to comply with any covenant set forth
in this Clause 11.5, the Purchaser shall indemnify and hold harmless the Sellers
and any related party of the Sellers from and against any Taxes of the Sellers
and any related party of the Sellers which are caused by such failure.

 

11.6                       Allocation of Taxes

 

11.6.1              For purposes of this Clause 11, Taxes allocable to the
fiscal year, during which Closing occurs, shall be determined as if the fiscal
year for Tax purposes ended on the Closing Date, irrespective of whether the
fiscal year actually ends on the Closing Date; Tax allowances
(Steuerfreibeträge) shall be allocated to the portion of the fiscal year prior
to and after the Closing Date on a pro rata basis.

 

11.6.2              As far as complying with applicable law and accounting
standards, all determinations necessary to give effect to the allocations under
this Clause 11.6 shall be made in a manner consistent with past practice of the
Group Companies.

 

11.6.3              For the avoidance of doubt, for the purpose of this Clause
11.6, a Tax shall also be attributable to a period ending on or prior to the
Closing Date, if such Tax relates to incorrect Tax balance sheets for periods
ending on or prior to the Closing Date which have been corrected
(Bilanzberichtigung) with effect to

 

54

--------------------------------------------------------------------------------


 

Tax periods ending after the Closing Date due to expiration of statute of
limitation.

 

11.7                       Cooperation in Tax Matters; Tax Audits and
Proceedings

 

11.7.1              Except as provided in Clause 11.7.2, after the Closing Date,
the Purchaser shall prepare and file (or cause the Group Companies to prepare
and file), when due, all returns, declarations, reports, claims for refund,
notices, forms or information relating to any Tax (the “Tax Returns”) required
to be filed by or on behalf of the Group Companies with respect to periods
ending on or before the Closing Date. Such Tax Returns shall be prepared on a
consistent basis, applying (to the extent in accordance with mandatory law) the
same policies, procedures, practices and election rights as applied in the
preparation of the Tax Returns for previous Tax periods of the relevant Group
Company, provided, however, that any claims for capital allowances and
surrenders of group relief under Tax in the United Kingdom shall be made as
directed by Sellers with respect to any time periods until the Closing Date (the
“Relevant Principles”). The Purchaser shall provide, or cause to be provided,
drafts of such Tax Returns other than monthly tax filings or equivalent regular
Tax filings as timely prior to the relevant filing date as reasonably
appropriate but in any event with respect to tax returns the filing of which is
not due within fifty (50) Business Days from Closing not later than twenty-five
(25) Business Days before the tax returns are due in order to enable Sellers to
review such Tax returns and provide comments thereon to the Purchaser. All such
Tax Returns and any amendments to all Tax Returns filed by the Group Companies
which relate to periods ending on or before the Closing Date shall require the
prior written consent of the Sellers and shall, if the Sellers and the Purchaser
fail to reach an agreement thereon, be prepared and filed in accordance with
Sellers’ instructions, except if and to the extent these instructions do not
comply with mandatory law or the Relevant Principles. The consent of the Sellers
is deemed to be granted if the Sellers do not provide the Purchaser within
fifteen(15) Business Days after having received the draft Tax Return with
reasonably detailed, written instructions in respect of the filing of Tax
Return. If a Group Company forms two short financial years
(Rumpfwirtschaftsjahre) in the calendar year, in which the Closing Date falls,
and if further the income or other tax items attributable to these two short
fiscal years are reported in one Tax assessment period, it is being understood
that the provisions of this Clause 11.7.1 shall apply only to the first short
fiscal year ending on or prior to the Closing Date.

 

11.7.2              Sellers shall prepare and file, or cause to be prepared and
filed, when due:

 

55

--------------------------------------------------------------------------------


 

(a)                                all United States consolidated federal Income
Tax Returns which include the U.S. Companies and any other member of the
Rockwood group with respect to periods ending on or prior to the Closing Date;

 

(b)                                any other consolidated, combined or unitary
Tax Return which includes the U.S. Companies and RSGI or any other member of the
Rockwood group with respect to periods ending on or prior to the Closing Date;

 

(c)                                 any other state or local income or franchise
Tax Returns for the U.S. Companies with respect to periods ending on or prior to
the Closing Date; and

 

(d)                                any United Kingdom corporation Tax Returns
for any Group Company or any Subsidiary with respect to periods ending on or
prior to the Closing Date.

 

Clause 11.7.1 sentences 2, 3, 4 and 5 shall apply mutatis mutandis to all such
returns and filings.

 

11.7.3              After the Closing Date, the Purchaser shall within ten
(10) Business Days after receipt provide (and cause the Group Companies to
provide) the Sellers with copies of all tax assessment notices
(Steuerbescheide), other written decisions and written notices of any Tax audit,
proceeding or investigation and any other written communication received by any
Group Company, the Purchaser or any related party of the Purchaser from any Tax
Authority, court or other third party and relating to Taxes of the periods
ending on or before the Closing Date that could reasonably be expected to give
rise to a Tax Indemnification Claim (the “Relevant Tax Matter”). Such notice may
be made available to Sellers in electronic form and shall upon reasonable
request of the Sellers be accompanied by evidence necessary to determine the
relevant facts and amounts.

 

11.7.4              With respect to any Relevant Tax Matter, the Purchaser shall
procure that (i) Sellers and Sellers’ advisors are granted the right to
participate in meetings and correspondence with the relevant Tax Authorities,
including in connection with any Tax audits, (ii) all written questions or
information requests by the Tax Authorities, including Tax auditors, are
forwarded to the Sellers as soon as reasonably practical for evaluation and
comments and (iii) such comments are duly incorporated by the relevant Group
Company in its statement to the Tax Authority as far as such comments comply
with mandatory law. The Purchaser shall procure that the Tax Authorities
conducting the Tax audit shall be asked to raise their questions and information
requests in writing and that the Seller is informed of the ongoing process of
the Tax audits. The Purchaser

 

56

--------------------------------------------------------------------------------


 

shall not (and shall ensure that the Group Companies will not) settle, concede
or give their consent to the findings of any Tax audit relating to any Relevant
Tax Matter without the prior written consent of the Sellers. Upon the request of
the Sellers, the Purchaser shall procure that, notwithstanding any other
provision of this Clause 11.7, but without prejudice to Purchaser’s rights to
co-operation and information under Clause 11, the Sellers or Sellers’ advisors
may represent the Group members in any German and US tax audits or similar
proceedings relating to Taxes allocable to periods until and including the
Closing Date vis-à-vis the Tax Authorities and shall lead such audits or other
proceedings vis-à-vis the Tax Authorities.

 

11.7.5              The Purchaser shall procure that, upon the request of the
Sellers and at the Sellers’ expense, objections are filed and legal proceedings
are instituted and conducted against any Tax assessments or other decisions of
the Tax Authorities with respect to Relevant Tax Matters (herein collectively
“Tax Litigation”) in accordance with the Sellers’ directions. The Sellers shall
have the right to lead any Tax Litigation and the Purchaser shall cooperate and
follow the Sellers’reasonable instructions and shall cause the Group Companies
or their respective successors to cooperate and follow the Sellers’reasonable
instructions in each phase of such Tax Litigation. The Purchaser shall provide,
or procure that the Group Companies provide at Sellers’ expense, all
documentation and information reasonably requested by the Seller as soon as
reasonably practicable after the receipt of such request. The Purchaser shall
not settle, and shall ensure that the Group Companies will not settle, any Tax
Litigation without prior written consent of the Sellers.

 

11.7.6              After the Closing Date, the Parties shall, without prejudice
to the other provisions of Clause 11, fully cooperate, and shall cause the Group
Companies and their representatives to fully cooperate, in all other respects in
connection with all Relevant Tax Matters, including the preparation and filing
of any Tax Return or the conducting of any audit, investigation, dispute or
appeal or any other communication with any Tax Authority. Following Closing and
upon written request of the Purchaser, the Sellers shall and shall ensure that
their Affiliates, make available to the Purchaser and the Group such reasonably
requested tax related documentation concerning the Group that is available at
the Sellers and Sellers’ Affiliates.The Purchaser agrees to cause the Group
Companies to give the Sellers reasonable notice prior to discarding or
destroying any books and records relating to Relevant Tax Matters and, if the
Sellers so requests, to allow the Sellers to take possession of such books and
records to be otherwise destroyed or discarded.

 

11.7.7              If the Closing Date falls on a date other than the date, at
which the fiscal year of the relevant Group Company ends, the obligations of the
Parties pursuant to

 

57

--------------------------------------------------------------------------------


 

this Clause 11.7 shall apply to all matters, events, proceedings or similar
circumstances relating to the time period (Zeitraum) beginning at the first date
of the Group Company’s fiscal year and ending at (and including) the Closing
Date. To the extent permitted by applicable law, Purchaser and Sellers shall
cooperate in making any elections or taking any other action that will have an
effect in taxable periods of the Group Companies that begin prior to the Closing
Date and end on or prior to the Closing Date.

 

11.8                       Limitation Periods

 

Any claims of the Parties pursuant to Clause 5.10 and thisClause 11 shall be
subject to a limitation period expiring as follows:

 

With respect to Tax, on the later of (i) six (6) months after the Tax assessment
for the relevant Tax and the relevant period has become final and binding and
cannot be amended to the detriment of a Group Company or (ii) the expiration of
the statute of limitations applicable to Tax assessments for the relevant period
or (iii) with respect to Tax which is not subject to assessment (e.g. Tax
equivalents under tax sharing agreements) six (6) months after the respective
Tax claim has been raisedor (iv) with respect to Tax refunds not later than six
(6) months after the Sellers have been informed about such Tax refund.

 

11.9                       Real Estate Transfer Taxes and other Transfer Taxes
and Notifications

 

11.9.1              Subject to Clause 3.10, the Purchaser shall bear any and all
real estate transfer Taxes or other transfer Taxes incurred in connection with
the purchase of the Shares in the Group Companies under the Tax laws of Germany
or any other jurisdiction. The Sellers shall provide all information necessary
for real estate transfer tax filings.

 

11.9.2              The Parties shall fully cooperate in keeping any transaction
taxes low. Sellers shall make any filings and reporting’s in the People’s
Republic of China necessary under Circular 698.The Sellers shall be responsible
for any taxes with regard to the transfer of the shares in PST Mexico and shall
timely provide all evidence and documentation as requested by Purchaser which
Purchaser or a Group Company may require to avoid joint and several liability
for taxes payable by Sellers upon the sale of the shares in PST Mexico, in
particular evidence relating to the appointment of a legal representative (in
notarised form affixed with a local apostille), a certificate of residence and
copies of applicable tax return and tax attest report (Dictamen Fiscal sobre
Enajenación de Acciones). At the direction of the Purchaser, the Seller, the
Purchaser and their respective Affiliates shall elect to treat the purchase and
sale of shares of CeramTec NA as a sale of assetsas provided in Section

 

58

--------------------------------------------------------------------------------


 

338(h)(10) of the Code (and shall elect to apply any similar provision of state
or local Tax law).

 

11.10                Treatment of Payments

 

Sellers and Purchaser, the U.S. Companies and their respective Affiliates shall
treat any and all payments under this Clause 11 as well as any other claims
under this Agreement, including any compensation for Breach and any payment
pursuant to Clause 9.3.4 as an adjustment to the final Purchase Price unless
they are required to treat such payments otherwise by applicable Tax laws.

 

12.                              RESCISSION

 

12.1                       The Sellers and RSGG collectively but not
individually shall be entitled to rescind this Agreement at any time by written
declaration hereof to the Purchaser, if they have complied fully (except if such
non-compliance is not related to the triggering of the condition under
Clause 12.1.1, 12.1.2 or 12.1.3 as the case may be) with their obligations under
Clause 9.7of this Agreement and if:

 

12.1.1              the Condition Precedent in Clause 2.4.1 has not been
fulfilled within four (4) months from the date of this Agreement (the “Long Stop
Date”); or

 

12.1.2              if Purchaser has not fulfilled its obligation to make those
filings for the Regulatory Clearancesspecified in Clause 9.7.3 (x)within twenty
(20) Business Days after the Signing Date; or

 

12.1.3              the payment of the Preliminary Purchase Price under Clause
3.4is not made in full when due and such failure to pay continues for more than
ten (10) Business Days.

 

12.2                       The Purchaser shall be entitled to rescind this
Agreement at any time by written declaration hereof to the Sellers and RSGG if:

 

12.2.1              the Closing Date does not occur on or beforeOctober 12,
2013, 18:00 hrs CEST; or

 

12.2.2              the filings required to be made by the Seller under
Clause 9.7.3(y) have not been duly made within twenty (20) Business Days after
the Signing Date.

 

12.3                       If the Sellers, RSGG or the Purchaser rescind this
Agreement under Clause 12, this Agreement shall terminate and cease to be of
effect immediately, save only for the provision of this Clause 12 (Rescission),
Clauses 6 (Indemnification by Sellers), 11.9 (Real Estate Transfer Taxes and
Other Transfer Taxes and Notifications), 13 (Confidentiality) and 14
(Miscellaneous) which shall continue in full force and effect.

 

59

--------------------------------------------------------------------------------


 

12.4                       In the event the Sellers and RSGG validly rescind
this Agreement in accordance with Clause 12.1.1 or Clause 12.1.3, the Purchaser
shall pay to RSKG a contractual penalty of EUR 30,000,000 (thirty million
Euros).

 

12.5                       Any claims by Seller in respect of prior Breach or
otherwise under this Agreement shall remain unaffected by any rescission (or
absence of such), but the payment pursuant to Clause 12.4 shall be offset
(angerechnet) against any other damage or payment claim which shall be limited
to Losses.

 

13.                              CONFIDENTIALITY

 

13.1                       The Sellers and RSGG undertake and shall procure that
their Affiliates undertake, for a period of two (2) years from the Closing Date
to keep confidential all information constituting trade secrets of the Group
known to them and not to disclose such matters and secrets, directly or
indirectly, to any third party.

 

13.2                       Except as agreed between the Sellers and RSGG and the
Purchaser in writing, no Party will issue any press release or other public
communication relating to this Agreement or the transactions contemplated hereby
and/or will disclose any details regarding this transaction and the content of
this Agreement to any third party (other than to its respective representatives,
advisors and financing institutions in connection with the preparation,
negotiation and the completion of this Agreement and the transactions stipulated
herein (including, for the avoidance of doubt, the Financing)  in each case
subject to appropriate confidentiality obligations), provided however, that no
Party shall be prevented from making disclosures required by applicable law.

 

13.3                       The obligations of confidentiality in Clauses 13.1
and 13.2 shall not apply to confidential information, which was or is lawfully
obtained by the Sellers or RSGG from other sources not being a Group Company or
the Purchaser (before or after Closing), which was or is or becomes generally
available to the public other than through a breach of this Agreement by the
Sellers or Sellers’ Affiliates or representatives or advisers, or which ceases
to be a trade secret, or which is required to be disclosed to a competent
tribunal or government agency or other regulatory body (including pursuant to a
subpoena, civil investigative demand (or similar process), order, statute,
rule of other legal requirement promulgated or imposed by a court or by a
judicial, regulatory, self-regulatory or legislative body, organization, agency
or committee or otherwise in connection with any judicial or administrative
proceeding (including, in response to oral questions, interrogatories or
requests for information or documents).

 

13.4                       Without prejudice to Clause 13.1 and notwithstanding
Clause 13.2, the Sellers and RSGG shall be entitled to provide information, the
disclosure of which would otherwise be prevented by Clause 13.2, to their
partners, advisers, directors, officers

 

60

--------------------------------------------------------------------------------


 

or employees and their affiliates (on a need to know basis), provided they are
notified of the confidential nature prior to any disclosure to them and agree to
keep such information properly confidential.

 

13.5                       Sellers and RSGG hereby waive any claim they may have
resulting from or out of the execution of the non-disclosure agreement entered
into with Cinven Partners LLP dated 28 February 2013 and irrevocably offer for
the benefit of (echter Vertrag zu Gunsten Dritter) Cinven Partners LLP(i) to
terminate such agreement with immediate effect and Sellers (ii) to assign to
Purchaser all benefit rights and claims under any non-disclosure or similar
agreement entered into by any of them or any of Sellers’ Affiliates with any
other potential purchaser or finance provider in connection with the
transactions contemplated in this Agreement. The same shall apply mutatis
mutandis for any claim resulting from or in connection with any rules applying
to the Data Room.

 

14.                             PURCHASER NOMINEE

 

14.1                       If the Purchaser timely notifies that one or more
Purchaser Nominees are to become purchasers, each Purchaser Nominee shall owe
and pay any purchase price (preliminary purchase price and balancing amount, if
any) payable hereunder in respect of the Shares and Loans (if any) to be
acquired by it.

 

14.2                       Each Purchaser Nominee shall be deemed to have
givenmutatis mutandis the representations and warranties in relation to itself
as set out in Clause 7 on a several basis (but not jointly and severally with
the Purchaser or any other Purchaser Nominee), provided, however, that the
Purchaser shall remain jointly and severally liable for any of the obligations
then applicable to each of the Purchaser Nominees.

 

15.                              MISCELLANEOUS

 

15.1                       All notarial fees, transfer taxes, stamp duties and
other public levies (but subject to Clause 3.10), as well as the costs of any
merger control proceedings or other governmental approvals or filings connected
with the execution and implementation of this Agreement, shall be borne by the
Purchaser. Apart from the items set forth in this Clause 15.1, each Party shall
bear its own costs and taxes and the costs of its advisors.

 

15.2                       This Agreement, including the Exhibits and Schedules,
contains the entire agreement of the Parties with respect to the subject matter
hereof. Any supplements or amendments to, or the termination of, this Agreement,
as well as any declarations to be made hereunder, shall be valid only if made in
writing, or if required by law, in due notarial form. This shall also apply to
any change to, or cancellation of, this provision.

 

61

--------------------------------------------------------------------------------


 

15.3                       Unless provided otherwise in this Agreement, all
declarations (Willenserklärungen)to be made or notices to be given by the
Parties under this Agreement shall be in writing in English. They may be made by
facsimile, in which case they must simultaneously be sent by registered mail
with recorded delivery, or in any other manner permitted by law.

 

15.4                       All declarations (Willenserklärungen) and notices
under this Agreement or in consummation thereof shall be made, accepted or
received with legally binding effect on behalf of a Party by the representative
set out against its name below, and each Party so represented hereby fully
grants the corresponding power of attorney to such representative:

 

15.4.1              As representative for the Sellers and RSGG:

 

Willkie Farr & Gallagher LLP

Attn: Georg Linde

An der Welle 4

60322 Frankfurt am Main, Germany

Email: glinde@willkie.com

Fax: + 49 69 79 302 222

 

with copies (which shall not be required to constitute notice) to:

 

 

Rockwood Holdings, Inc.

 

Rockwood Specialties Group GmbH

Attn: Thomas J. Riordan

 

Attn: Udo Pinger

100 Overlook Center

 

Königsberger Straße 1

Princeton, NJ, 08540

 

60487 Frankfurt am Main

United States

 

Germany

TRiordan@rocksp.com

 

udo.pinger@rocksp.de

 

15.4.2              As representative for the Purchaser:

 

Faenza Acquisition GmbH

Attn: The Managing Directors

Mainzer Landstraße 46

60325 Frankfurt am Main, Germany

Email: to be notified

Fax: to be notified

 

with copies (which shall not be required to constitute notice) to:

 

Clifford Chance Partnerschaftsgesellschaft

Attn: Christopher Kellett

Az.: 41-40546525

Mainzer Landstraße 46

60325 Frankfurt am Main, Germany

Email: christopher.kellett@cliffordchance.com

 

62

--------------------------------------------------------------------------------


 

Fax: +49 (0) 69 7199 4000

 

15.5                       Should a provision of this Agreement, or a provision
included in this Agreement at a later point in time, be or become invalid or
null and void as a whole or in part, or should a gap in this Agreement become
evident, this does not affect the validity of the remaining provisions or parts
thereof. The invalid or null and void provision shall be deemed replaced, or the
gap shall be deemed filled, as the case may be, with effect ex tunc by such
valid regulation which in legal and economic terms comes closest to what the
Parties intended or would have intended in accordance with the purpose of this
Agreement if they had considered the point at the time of conclusion of this
Agreement.

 

15.6                       Unless expressly provided otherwise herein, the
Purchaser shall not be entitled (i) to set off (aufrechnen) any rights and
claims it may have against any rights or claims any other party may have under
this Agreement or otherwise, or (ii) to refuse to perform any obligation it may
have under this Agreement on the grounds that it has a right of retention
(Zurückbehaltungsrecht) unless the rights or claims of the relevant party
claiming a right to set off (Aufrechnung) or retention have been acknowledged
(anerkannt) in writing by the relevant other party/parties or have been
confirmed by final decision of a competent court (Gericht).

 

15.7                       The Purchaser acknowledges and agrees that none of
Sellers’ Beneficiaries shall have any liability or obligation towards the
Purchaser or any Group Company, arising out of, in connection with or resulting
from the activities in connection with the preparation, negotiation and
implementation of this Agreement and the transactions contemplated thereby
(including but not limited to any information or advice given or supplied by the
Sellers’ Beneficiaries) unless expressly agreed otherwise in writing between any
of the Sellers’ Beneficiaries and the Purchaser.

 

15.8                       Subject to Closing,

 

15.8.1              the Purchaser hereby waives, and undertakes to not maintain,
assert or enforce, any claims in existence at the Closing with respect to their
grounds (dem Grunde nach bestehen) and not provided for in this Agreement
against the Sellers and Sellers’ Beneficiaries, unless such claim is based on
wilful misconduct (Vorsatz); and

 

15.8.2              the Sellers and RSGG shall waive and not enforce, and shall
procure that the Sellers’ Affiliates shall waive and not enforce, any claim
against any employee, officer or director of any Group Company, whatever the
legal basis whether in connection with or arising out of the preparation,
negotiation and implementation of the transactions contemplated by this
Agreement or otherwise (in particular, but without limitation, in connection
with any claim

 

63

--------------------------------------------------------------------------------


 

of Purchaser or Purchaser Nominee against Seller and/or RSGG under or in
connection with this Agreement), unless such claim is based on wilful misconduct
(Vorsatz).

 

15.9                       If any payment or other performance is made by the
Sellers or RSGG to the Purchaser (or at the Purchaser’s request to any Group
Company) or by the Purchaser to the Sellers and/or RSGG in respect of any claim
under or in connection with this Agreement, the payment or in case of a
non-financial performance its financial value shall be treated as a correction
of the consideration paid by the Purchaser for the Shares under this Agreement
and such consideration shall be deemed to have been reduced or increased, as the
case may be, by the amount of such payment.

 

15.10                Any obligation or liability of the Sellersor RSGG (other
than for a Breach of Clauses 5.2.3 through 5.2.6, 5.10or for a claim under
Clause 11) under, or arising from, this Agreement lapses in the event that after
Closing (i) the ultimate controlling shareholder (or a group of shareholders
acting jointly) of the Purchaser ceases to control (directly or indirectly) the
majority of the voting rights or board seats or otherwise the management of the
Purchaser, or (ii) the majority of voting rights or board seats or otherwise the
management of the Purchaser becomes (directly or indirectly) controlled by a
person or group of persons acting jointly who were not in control before.

 

15.11                The Purchaser shall not, in whole or in part, transact in
rem (verfügen) any claims (including future or contingent claims) arising from
or in connection with this Agreement by way of sale, transfer, agreement,
covenant, assignment, encumbrance or otherwise without the prior written consent
of the Sellers. This shall, without limitation, also apply to any disposal by
way of a demerger pursuant to Section 123 Reorganisation Act (UmwG) unless the
Purchaser’s claims arising from and in connection with this Agreement are by way
of such demerger transferred together with all or substantially all other assets
of the Purchaser to one and the same receiving entity. The transfer restrictions
pursuant to this Clause 15.11 shall not apply in the event of an assignment to
lenders or syndicatees (or their agent(s)) in connection with the financing of
all or part of the Preliminary Purchase Price or final Purchase Price or the
Group’s business.

 

64

--------------------------------------------------------------------------------


 

15.12                The Sellers and RSGG hereby agree, that each of, RSKG and
RSGI and the representative for the Sellers as set forth in Clause 15.4, each
individually and exempted from the restrictions set forth in Section 181 BGB,
are hereby authorized to represent the Sellers through any declaration or notice
(in each case made or received) or action or any other legal measure in
connection with or under this Agreement. If and to the extent the Sellers and
RSGG are entitled to enforce a right or make a declaration, any such enforcement
or declaration shall only be valid if made collectively for and by all the
Sellers and RSGG.

 

15.13                This Agreement shall be governed by German law. The English
language version shall be determinative (even if a translation is made),
provided that where German expressions are used in parentheses, the German
expression shall be determinative.

 

15.14                In this Agreement:

 

15.14.1       any German legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall, in respect of any jurisdiction other than Germany, be deemed to
include what most nearly approximates in that jurisdiction to the German legal
term and any reference to any German statute shall be construed so as to include
equivalent or analogous laws of any other jurisdiction; and

 

15.14.2       the headings shall not affect the interpretation of this
Agreement.

 

15.15                Any dispute arising from or in connection with this
Agreement and its consummation shall be finally settled by three arbitrators in
accordance with the arbitration rules of the International Chamber of Commerce
as applicable from time to time without recourse to the courts of law. The venue
of the arbitration shall be Frankfurt am Main, Germany. The language of the
arbitral proceedings shall be English, provided however, that the Parties shall
be entitled to submit written evidence in the German language. In the event
mandatory applicable law requires any matter arising from or in connection with
this Agreement and its consummation to be decided upon by a court of law, the
competent courts in and for Frankfurt am Main, Germany, shall have the exclusive
jurisdiction thereupon.

 

15.16                The Parties agree that Willkie Farr & Gallagher LLP shall
not be prevented from representing the Sellers and their Affiliates (other than
any Group Company), directors and officers in any matter in relation to this
Agreement, including, but not limited to claims for Breach, claims for
indemnification and rescission. The same shall apply mutatis mutandis in
relation to Clifford Chance LLP (or any associated firm or entity) representing
the Purchaser and/or its Affiliates, including any Group Company following
Closing.

 

65

--------------------------------------------------------------------------------


 

TABLE OF EXHIBITS AND SCHEDULES

 

Schedule (E)

 

Loans

 

 

 

Schedule 1

 

Sellers’ Knowledge

 

 

 

Schedule 2.1.3(a)

 

Polish Share Transfer Agreement

 

 

 

Schedule 2.1.3(b)

 

Mexican Share Transfer Agreement

 

 

 

Schedule 2.4.1

 

Regulatory Clearances

 

 

 

Exhibit 2.5

 

Consent by CeramTec and RSKG

 

 

 

Schedule 3.1.1

 

Allocation of Purchase Price

 

 

 

Schedule 3.1.2(a)

 

Cash

 

 

 

Schedule 3.1.2(b)

 

Financial Indebtedness

 

 

 

Schedule 3.1.2(c)-1

 

Definition of Net Working Capital

 

 

 

Schedule 3.1.2(c)-2

 

Reference Net Working Capital

 

 

 

Schedule 3.5

 

Escrow Agreement

 

 

 

Schedule 3.6

 

Closing Memorandum

 

 

 

Schedule 5.2.4

 

Subsidiary Shares

 

 

 

Schedule 5.3.2

 

Sureties, Guarantees

 

 

 

Schedule 5.4.1

 

Owned Real Estate

 

 

 

Schedule 5.4.2

 

Lease Agreements

 

 

 

Schedule 5.5.1

 

Intellectual Property Rights

 

 

 

Schedule 5.5.2

 

Challenges to Material IP

 

 

 

Schedule 5.6.2

 

Public Grants, Subsidies

 

 

 

Schedule 5.6.3

 

Suppliers, Customers

 

 

 

Schedule 5.6.5(d)

 

Encumbrances over Current and Fixed Assets

 

66

--------------------------------------------------------------------------------


 

Schedule 5.6.6

 

Conduct of Business since January 1, 2013

 

 

 

Schedule 5.7.1

 

Special Rights for Management

 

 

 

Schedule 5.7.2

 

Works Agreements, Reconciliations of Interests, Social Plans

 

 

 

Schedule 5.7.3

 

Material Pension Schemes

 

 

 

Schedule 5.7.4

 

U.S. Benefit Plans

 

 

 

Schedule 5.7.8

 

Exceptions relating to U.S. Company Benefit Plans

 

 

 

Schedule 5.7.9

 

Labor Law Disputes

 

 

 

Schedule 5.8.1

 

Legal Proceedings

 

 

 

Schedule 5.9.1

 

Environmental Contamination of Real Estate

 

 

 

Schedule 5.10.2

 

Tax Audit Proceedings

 

 

 

Schedule 6.3.1

 

Purchaser’s Knowledge

 

 

 

Schedule 6.3.1(e)(ii)

 

Equity Bridge Items

 

 

 

Schedule 6.15

 

Deposit Instructions

 

 

 

Exhibit 7.6.1

 

Debt Commitment Letter

 

 

 

Exhibit 7.6.2

 

CP Satisfaction Letter

 

 

 

Exhibit 7.6.3

 

Equity Commitment Letter

 

 

 

Schedule 7.8

 

Ownership Structure of Purchaser

 

 

 

Schedule 9.1

 

Permitted Actions

 

 

 

Schedule 9.1.2

 

Material Investments

 

 

 

Schedule 9.1.10

 

Settlement of Inter-Group Accounts

 

 

 

Schedule 9.4.1

 

Cash Pool Agreements

 

 

 

Schedule 9.5.1

 

Resigning Directors

 

 

 

Schedule 9.5.2

 

Waiver and Indemnity

 

67

--------------------------------------------------------------------------------


 

Schedule 9.6.1

 

DN Pensionskasse Participation Agreement

 

 

 

Schedule 9.7.1

 

Contact Persons

 

 

 

Schedule 9.7.2

 

Refinancing Matters

 

 

 

Schedule 9.10

 

Related Party Agreements

 

 

 

Schedule 9.11

 

Tail Cover Insurance Proposal

 

68

--------------------------------------------------------------------------------